Exhibit 10.57

 

 

[***]  =  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED PORTIONS.

 

 

$400,000,000

 

 

REVOLVING TRADE RECEIVABLES PURCHASE AGREEMENT

 

among

 

SANMINA-SCI MAGYARORSZAG
ELEKTRONIKAI GYARTO KFT
and
SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.,
as Originators

 

SANMINA-SCI CORPORATION
and
SANMINA-SCI UK LTD.,
as Servicers,

 

 

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO
as Purchasers,

 

and

 

DEUTSCHE BANK AG NEW YORK,
as Administrative Agent

 

 

Dated as of September 23, 2005

 

 

DEUTSCHE BANK AG NEW YORK, as Sole Advisor, Lead Arranger and Book Manager

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Section 1.

DEFINITIONS

1

1.1.

Defined Terms

1

1.2.

Other Definitional Provisions

12

 

 

 

Section 2.

THE INVESTMENTS

12

2.1.

Purchaser’s Investment Limits

12

2.2.

Procedure for Making Purchases

12

2.3.

Sale and Assignment

13

2.4.

Fees

13

2.5.

Computation and Payments; Commitment Fees

14

2.6.

Pro Rata Treatment and Payments

14

2.7.

Requirements of Law

15

2.8.

Taxes

16

2.9.

Indemnity

18

2.10.

Replacement of Purchasers

20

2.11.

Evidence of Purchased Interests

20

 

 

 

Section 3.

REPRESENTATIONS AND WARRANTIES

20

3.1.

Financial Condition

20

3.2.

No Change

21

3.3.

Existence; Compliance with Law

21

3.4.

Power; Authorization; Enforceable Obligations

21

3.5.

No Legal Bar

23

3.6.

Litigation

23

3.7.

No Default

23

3.8.

Ownership of Property; Liens

23

3.9.

Taxes

23

3.10.

Federal Regulations

24

3.11.

Investment Company Act; Other Regulations

24

3.12.

Accuracy of Information, etc

24

3.13.

Solvency

24

3.14.

Security Documents

24

3.15.

Principal Place of Business

25

3.16.

Accounting for Scheduled Receivables

25

 

 

 

Section 4.

CONDITIONS PRECEDENT

25

4.1.

Conditions Precedent to Initial Purchase

25

4.2.

Conditions Precedent to All Purchases

27

 

 

 

Section 5.

AFFIRMATIVE COVENANTS

27

5.1.

Financial Statements

27

5.2.

Payment of Obligations

28

5.3.

Maintenance of Existence; Compliance

28

 

i

--------------------------------------------------------------------------------


 

5.4.

Maintenance of Property; Insurance

29

5.5.

Inspection of Property; Books and Records; Discussions

29

5.6.

Notices

29

5.7.

Use of Proceeds

30

5.8.

Irrevocable Payment Instructions

30

5.9.

Ownership

30

5.10.

Further Assurances

30

5.11.

Offices, Records, Books of Account

30

5.12.

Sales, Liens, Etc

31

5.13.

Extension or Amendment of Receivables; Changes to Contract

31

5.14.

Status of Scheduled Receivables

31

5.15.

Account Generation and Servicing Practices

31

5.16.

Inconsistent Instructions

32

5.17.

Designation of New Eligible Buyers and New Originators

32

 

 

 

Section 6.

SERVICER OBLIGATIONS

33

6.1.

Appointment of Servicer

33

6.2.

Duties of Servicers

33

6.3.

Reporting Requirements

33

6.4.

Deposit Requirements

34

 

 

 

Section 7.

TERMINATION EVENTS AND REMEDIES

34

 

 

 

Section 8.

THE ADMINISTRATIVE AGENT

36

8.1.

Appointment

36

8.2.

Delegation of Duties

37

8.3.

Exculpatory Provisions

37

8.4.

Reliance by Administrative Agent

38

8.5.

Notice of Termination

38

8.6.

Non-Reliance on Administrative Agent and Other Purchasers

38

8.7.

Indemnification

39

8.8.

Agent in Its Individual Capacity

40

8.9.

Successor Administrative Agent

40

8.10.

Determination Pursuant to Security Documents

41

8.11.

Merger of the Administrative Agent

41

 

 

 

Section 9.

MISCELLANEOUS

41

9.1.

Amendments and Waivers

41

9.2.

Notices

42

9.3.

No Waiver; Cumulative Remedies

43

9.4.

Survival of Representations and Warranties

44

9.5.

Payment of Expenses and Taxes

44

9.6.

Successors and Assigns; Participations and Assignments

45

9.7.

Adjustments; Set-off

47

9.8.

Counterparts

48

9.9.

Severability

48

9.10.

Integration

48

 

ii

--------------------------------------------------------------------------------


 

9.11.

Governing Law

48

9.12.

Submission To Jurisdiction; Waivers

48

9.13.

Waiver of Immunities

49

9.14.

Judgment Currency

49

9.15.

Acknowledgements

50

9.16.

Grant of Security Interest

50

9.17.

WAIVERS OF JURY TRIAL

50

9.18.

Confidentiality

50

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule 1.1A

 

Purchasers’ Investment Limits

Schedule 1.1B

 

Obligor Limits

Schedule 3.4

 

Consents, Authorizations, Filings and Notices

Schedule 3.14

 

Actions to Perfect Ownership Interests in Receivables (or Security Interests in
Collateral)

Schedule 3.15

 

Principal Places of Business

 

 

 

Exhibits

 

 

 

Exhibit A

 

Form of Collateral Assignment Agreement

Exhibit B

 

Form of Irrevocable Payment Instructions

Exhibit C

 

Form of Opinion of Mexican Counsel to Sanmina Mexico

Exhibit D

 

Form of Opinion of Hungarian Counsel to Sanmina Hungary

Exhibit E

 

Form of Opinion of U.S. Counsel to the Servicers and the Originators

Exhibit F

 

Form of Closing Certificate

Exhibit G

 

Form of Assignment and Acceptance

Exhibit H

 

Form of Mexican process agent appointment

Exhibit I

 

Form of Collateral Agency and Account Agreement

Exhibit J

 

Form of Purchase Notice

Exhibit K

 

Form of Servicers’ Report

Exhibit L

 

Form of Agency Agreement

Exhibit M

 

Form of Purchase Calculation Notice

Exhibit N

 

Form of Hungarian Receivables Transfer Agreement

Exhibit O

 

Form of Mexican Deed of Assignment

Exhibit P

 

Form of Guarantee

Exhibit Q

 

Form of Receivables Presentation

 

iv

--------------------------------------------------------------------------------


 

REVOLVING TRADE RECEIVABLES PURCHASE AGREEMENT (this “Agreement”), dated as of
September 23, 2005 among Sanmina-SCI Magyarorszag Elektronikai Gyarto Kft, a
limited liability company incorporated under the laws of the Republic of Hungary
(“Sanmina Hungary”) and Sanmina-SCI Systems de Mexico S.A. de C.V., a sociedad
anonima de capital variable organized and existing under the laws of the United
Mexican States (“Sanmina Mexico”), as originators hereunder (Sanmina Hungary and
Sanmina Mexico being, collectively, the “Originators”), and Sanmina-SCI
Corporation, a Delaware corporation (“Sanmina-SCI”) and Sanmina-SCI UK Ltd., a
company organized and existing with limited liability under the laws of England
and Wales (“Sanmina United Kingdom”), as servicers hereunder (Sanmina-SCI and
Sanmina United Kingdom being, collectively, the “Servicers”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Purchasers”) and DEUTSCHE BANK AG NEW YORK, as administrative
agent (in such capacity, the “Administrative Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.   DEFINITIONS

 

1.1.          Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1:

 

“Account Banks”:  Deutsche Bank AG New York and each other bank hereafter
designated by the Servicers upon not less than 45 days’ prior written notice to
the Administrative Agent, so long as each such bank has executed and delivered a
deposit account control agreement and other security agreements that the
Administrative Agent requires and is reasonably acceptable to the Administrative
Agent.

 

“Administrative Agent”:  Deutsche Bank AG New York, as the administrative agent
for the Purchasers under this Agreement and the other Transaction Documents,
together with any of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agency Agreement”:  the agency agreement among the Administrative Agent, the
Collateral Agent and the Purchasers, substantially in the form of Exhibit L
hereto.

 

“Agents”:  collectively, the Administrative Agent and the Collateral Agent.

 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Margin”:  0.30%.

 

“Assignee”:  as defined in Section 9.6(c).

 

--------------------------------------------------------------------------------


 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit G.

 

“Assignor”:  as defined in Section 9.6(c).

 

“Benefitted Purchaser”:  as defined in Section 9.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt security convertible into or exchangeable for such interest.

 

“Change of Control”:  means, with respect to Sanmina-SCI, at any time: (a) any
“person” or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934) (i) shall have acquired beneficial ownership of
35% or more on a fully diluted basis of the voting and/or economic interest in
the Capital Stock of Sanmina-SCI; or (ii) shall have obtained the power (whether
or not exercised) to elect a majority of the members of the board of directors
(or similar governing body) of Sanmina-SCI; (b) during any period of 12
consecutive months, the majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of Sanmina-SCI cease to be
occupied by Persons who either (i) were members of the board of directors of
Sanmina-SCI on the Closing Date, or (ii) were nominated for election by the
board of directors of Sanmina-SCI, a majority of whom were directors on the
Closing Date or whose election or nomination for election was previously
approved by a majority of such directors or directors elected in accordance with
this clause (ii); or (c) any “change of control” or similar event under and as
defined in any documentation relating to any Material Indebtedness.

 

“Citibank Credit Agreement”:  the Credit and Guaranty Agreement, dated as of
October 26, 2004, among Sanmina-SCI, certain of its subsidiaries as guarantors,
various lenders, Citibank, N.A., as Initial Issuing Bank, Banc of America
Securities LLC, as Syndication Agent, Citibank, N.A., as Collateral Agent, and
Citicorp USA, Inc., as Administrative Agent.

 

“Closing Date”:  the date of satisfaction, as notified by the Administrative
Agent to the Servicers and the Purchasers, of the conditions precedent set forth
in Section 4.1 hereof.

 

“Collateral”:  all the collateral pledged or purported to be pledged pursuant to
any of the Security Documents.

 

“Collateral Account Agreement”:  the Collateral Agency and Account Agreement,
dated as of the date hereof, among the Originators, the Servicers and the
Collateral Agent, substantially in the form of Exhibit I hereto, as amended,
supplemented or otherwise modified from time to time.

 

2

--------------------------------------------------------------------------------


 

“Collateral Agent”:  Deutsche Bank Trust Company Americas, as the collateral
agent for the Purchasers under the Security Documents, together with any of its
successors.

 

“Collateral Agent’s Fees and Expenses”:  as defined in Section 4.1 of the
Collateral Account Agreement.

 

“Collateral Assignment Agreement”:  the Collateral Assignment Agreement, dated
as of the date hereof, among the Originators and the Collateral Agent,
substantially in the form of Exhibit A hereto, as amended, supplemented or
otherwise modified from time to time.

 

“Collection Accounts”:  each of account no. 04879278 and 04879286 maintained by
Sanmina Hungary and Sanmina Mexico, respectively, with the Collateral Agent and
such other accounts for the receipt of collections under the Collateral Account
Agreement maintained with an Account Bank.

 

“Collections”:  all collections and other proceeds received and payment of any
amounts owed in respect of Scheduled Receivables, including, without limitation,
purchase price, finance charges, interest and all other charges, or applied to
amounts owed in respect of such Scheduled Receivables (including without
limitation, insurance payments and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the applicable Obligor
or any other Person directly or indirectly liable for the payment of such
Scheduled Receivable and available to be applied thereon) and all other proceeds
of such Scheduled Receivable.

 

“Collection Sub-Account”: as defined in the Collateral Agency Agreement.

 

“Commitment Fee”:  means the fee referred to in Section 2.5(c).

 

“Contingent Eligible Buyers”:  means each of [***], commencing on or after the
date of this Agreement, and [***], [***], [***] and [***], commencing on and
after November 1, 2005.

 

“Contract”: means, with respect to any Scheduled Receivable, any and all
contracts, understandings, instruments, agreements, leases, invoices, notes or
other writings pursuant to which such Scheduled Receivable arises or which
evidences such Scheduled Receivable or under which the applicable Obligor
becomes or is obligated to make payment in respect of such Scheduled Receivable.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and “Controlling”
and “Controlled” shall have meanings correlative thereto.

 

3

--------------------------------------------------------------------------------


 

“Defaulted Receivable”:  a Scheduled Receivable that is unpaid and outstanding
on the date 30 days after the end of the Yield Period therefor.

 

“Dilution”:  any adjustment in the outstanding principal balance of a Scheduled
Receivable attributable to any credits, rebates, billing errors, sales or
similar taxes, discounts, disputes, chargebacks, returns, allowances or similar
items.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Distribution Date”:  with respect to any Purchase Date, the date or dates which
shall be not later than the last day of the Yield Period for Scheduled
Receivables purchased on such Purchase Date, on which the Collections on
Scheduled Receivables to be purchased on such date will be distributed to the
Purchasers from the Collection Sub-Account.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Eligible Buyer”:  [***], and such additional “Eligible Buyers” from among the
Contingent Eligible Buyers as may be added from time to time in accordance with
Section 5.17.

 

“Eligible Receivables”:  on an applicable Purchase Date, any Receivable
(i) which has a Scheduled Due Date and which Scheduled Due Date is not later
than 60 days thereafter, (ii) which is an “account” as defined in the UCC,
(iii) which is denominated and payable in Dollars in the United States or in
another currency acceptable to the Administrative Agent, (iv) which, together
with the related Contract, is in full force and effect and constitutes the
legal, valid and binding obligation of the applicable Obligor enforceable
against each such Obligor in accordance with its terms and subject to no
counterclaim or other defense; (v) which satisfies all applicable requirements
of the Servicers’ standard customer credit policies, including that the
Receivable is not delinquent or defaulted, (vi) which has a Scheduled Due Date
on or prior to the Facility Termination Date, (vii) which was generated in the
ordinary course of the applicable Originator’s business, and (viii) in respect
of which an Irrevocable Payment Instruction has been given, in the case of
Sanmina Mexico, pursuant to the Notification.

 

“Euros”:  the currency introduced on January 1, 1999 pursuant to the Treaty
establishing the European Union.

 

“Facility Termination Date” means the earlier of (i) September 23, 2007, and
(ii) the date on which the Administrative Agent delivers to the Servicers a
notice of termination as a result of a Termination Event in accordance herewith
(or the date on which such termination becomes effective automatically pursuant
to Section 7).

 

“Federal Funds Rate”:  for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate

 

4

--------------------------------------------------------------------------------


 

for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Purchasers on
such day on such transactions as determined by the Purchasers.

 

“Fee Letter”:  the fee letter referred to in Section 2.4.

 

“Funding Office”:  the first office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Servicers
and the Purchasers.

 

“GAAP”:  generally accepted accounting principles.

 

“Goods”:  electronic and other manufactured products produced by Sanmina-SCI or
its Subsidiaries.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Group Members”:  the collective reference to Sanmina-SCI and its consolidated
Subsidiaries.

 

“Guarantee”:  the guarantee of the Guarantor substantially in the form of
Exhibit P hereto.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such

 

5

--------------------------------------------------------------------------------


 

Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the relevant Originator in good faith.

 

“Guarantor”:  Sanmina-SCI in its capacity as guarantor under the Guarantee.

 

“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hungarian Receivables Transfer Agreement”: a transfer agreement substantially
in the form of Exhibit N hereto.

 

“Hungary”:  the Republic of Hungary and any governmental subdivision thereof.

 

“Incipient Termination Event”: any event which, with the giving of notice, the
lapse of time, or both, would become a Termination Event.

 

“Increase Effective Date”:  as defined in Section 5.17(c).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or Purchaser under such agreement in the event of default are limited to
repossession or sale of such property), (e) all capital lease obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (j) for the purposes of Section 7(e) only, all
obligations of such Person in respect of Hedge Agreements.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including,
without limitation, any partnership in which such Person is a general partner)
to the extent such Person is liable therefor as a result of a direct statutory
or contractual provision; provided that in no event shall the term
“Indebtedness” include (x) any indebtedness or other obligations under any
overdraft or cash management facility; provided, further that such indebtedness
or other obligations are incurred in the ordinary course of business, and are
repaid in full no later than the Business Day immediately following the date on
which they were incurred, or (y) any trade payable incurred in the ordinary
course or (z) any operating lease.

 

6

--------------------------------------------------------------------------------


 

“Indemnified Amounts” any and all claims, damages, costs, expenses, losses and
liabilities (including all reasonable fees and other charges of any law firm or
other external counsel).

 

“Indemnified Person”:  the Lead Arranger, the Administrative Agent, the
Collateral Agent, the Purchasers and their respective Affiliates, together with
their respective officers, directors, employees, advisors, agents, successors,
transferees and assigns and controlling persons.

 

“Indemnified Taxes”:  as defined in Section 2.8(a).

 

“Insolvency Proceeding”:  (a) any case, action or proceeding before any court of
any Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; and, in the
case of clause (a) or (b), undertaken under U.S. Federal, state or foreign law,
including the U.S. Federal Bankruptcy Code.

 

“Investment”:  the amount to be paid by the Purchasers for the account of the
Originators with respect to a Purchased Interest, which will be equal to 100% of
the invoice/face amount of the corresponding Eligible Receivable.

 

“Irrevocable Payment Instruction”:  each Irrevocable Payment Instruction,
substantially in the form of Exhibit B, included by the applicable Originator in
the relevant invoice to an Eligible Buyer in respect of Receivables or in such
other form as is acceptable to the Administrative Agent, providing for payment
of such Receivables to a Collection Account.  The Irrevocable Payment
Instructions provided by Sanmina Mexico in respect of Scheduled Receivables to
be acquired on any Purchase Date shall be given in the form of the Notification
before a Mexican notary public, who shall have issued the corresponding acta
evidencing delivery thereof.

 

“Lead Arranger”:  Deutsche Bank AG New York.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Material Adverse Effect”:  a material adverse effect on (a) the Purchased
Interests, (b) the business, assets, property, operations or condition
(financial or otherwise) of Sanmina-SCI, the Originators and their Subsidiaries,
taken as a whole, or (c) the validity or enforceability of any of the
Transaction Documents or the rights and remedies of the Administrative Agent,
the Collateral Agent or the Purchasers thereunder.

 

“Material Indebtedness”:  any Indebtedness or obligations in respect of one or
more Hedge Agreements, of Sanmina-SCI evidencing an aggregate outstanding
principal amount

 

7

--------------------------------------------------------------------------------


 

exceeding $10.0 million.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Sanmina-SCI in respect of any Hedge
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Sanmina-SCI would be required to pay if such Hedge
Agreement were terminated at such time.

 

“Mexican Deed of Assignment”:  a deed of assignment, in the form of a notarial
instrument, substantially in the form of Exhibit O hereto.

 

“Mexico”:  the United Mexican States and any governmental subdivision thereof.

 

“New Eligible Buyer”:  as defined in Section 5.17.

 

“New Originator”:  as defined in Section 5.17.

 

“Notification”:  the notification comprising the exhibit to the Mexican Deed of
Assignment, to be delivered in respect of each sale of Scheduled Receivables, to
each Eligible Buyer in Mexico before a Mexican notary public, who shall issue
the respective acta evidencing delivery of such Notification.

 

“Obligations”:  all amounts payable as indemnity hereunder and all other
obligations and liabilities of the Originators and the Servicers to the
Administrative Agent, the Collateral Agent or to any Purchaser, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Transaction Document or any other document made, delivered
or given in connection herewith or therewith, whether on account of interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all reasonable fees, charges and disbursements of counsel to
the Administrative Agent, the Collateral Agent or to any Purchaser that are
required to be paid by the Originators pursuant hereto) or otherwise.

 

“Obligor”:  with respect to any Receivable, the Eligible Buyer obligated to make
payments with respect to such Receivable and any guarantor of such Eligible
Buyer’s obligations.

 

“Obligor Limits”:  the specified limit on the aggregate stated net amount
payable (net of credit memos) of Scheduled Receivables of any Eligible Buyer
that may be outstanding at any time hereunder, as set forth on Schedule 1.1B.

 

“Organizational Documents”:  with respect to any Person, if such Person is a
corporation, its charter and by-laws, or other organizational or governing
documents, or if such Person is a partnership, its certificate of partnership,
if any, and partnership agreement and, in each case, any stockholder or similar
agreements between and among the holders of ownership interests in such Person.

 

“Originators”:  as defined in the preamble hereto.

 

“Other Taxes”:  any and all present or future value added taxes (VAT), stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from

 

8

--------------------------------------------------------------------------------


 

any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Transaction Document.

 

“Participant”:  as defined in Section 9.6(b).

 

“Payment Account”:  as defined in Section 2.6(b).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Purchase Calculation Notice”:  a notice delivered by the Administrative Agent
to the Purchasers with a copy to the Servicers to the effect required by
Section 2.2 and substantially in the form of Exhibit M hereto.

 

“Purchase Date”:  each date prior to the Facility Termination Date on which the
Originators propose to sell to the Purchasers ownership interests in the
Scheduled Receivables identified in the related Purchase Notice.

 

“Purchased Interest”:  at any time the undivided ownership interest of the
Purchasers acquired pursuant to this Agreement from the Originators in the
Scheduled Receivables reflected in the applicable Purchase Notice, Collections
with respect to such Receivables and proceeds of, and amounts received or
receivable under any or all of the foregoing; provided, however, that the
Purchased Interest shall never be more than the outstanding balance of the
related Scheduled Receivables as of the date the related Purchase Notice is sent
to the Administrative Agent.

 

“Purchase Notice”:  a notice delivered by the Servicers to the Administrative
Agent in respect of a prospective sale of Scheduled Receivables, substantially
in the form of Exhibit J hereto.

 

“Purchase Rate”:  for each day during the applicable Yield Period, a rate per
annum equal to the Federal Funds Rate plus the Applicable Margin.

 

“Purchaser Affiliate”:  (a) any Affiliate of any Purchaser, and (b) any Person
that is administered or managed by any Purchaser and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Purchasers”:  as defined in the preamble hereto.

 

“Purchaser’s Investment Limit”:  as to any Purchaser, the obligation of such
Purchaser, if any, to make an Investment in an amount not to exceed the amount
set forth under the heading “Purchaser’s Investment Limit” opposite such
Purchaser’s name on Schedule 1.1A hereto.  As of the date hereof, the aggregate
amount of the Purchasers’ Investment Limits is $100,000,000.  The Purchasers’
Investment Limits shall be increased following the addition of a Contingent
Eligible Buyer as an Eligible Buyer in accordance with the procedures
established in Section 5.17; provided, however, that in no event shall the
aggregate amount of the Purchaser’s Investment Limits exceed $400,000,000.

 

9

--------------------------------------------------------------------------------


 

“Purchaser’s Investment Percentage”:  as to any Purchaser, the percentage which
such Purchaser’s Investment Limit then constitutes of the aggregate Purchasers’
Investment Limits (or if, at any after the initial Purchase Date, if all of the
Purchasers’ Investment Limits have been reached, the percentage which the
aggregate amount of such Purchaser’s Investments then outstanding constitutes of
the aggregate amount of Investments then outstanding).

 

“Ramp-Up Period”:  as defined in Section 5.8.

 

“Receivable”:  an account receivable in a Transaction Currency created by the
sale of Goods by an Originator to an Eligible Buyer.

 

“Receivables Presentation”:  a presentation by the Servicers to the
Administrative Agent substantially in the form of Exhibit Q hereto.

 

“Register”:  as defined in Section 9.6(d).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Required Purchasers”:  at any time, the holders of more than 50% of (a) until
the initial Purchase Date, the Purchaser’s Investment Limits then in effect and
(b) thereafter, the sum of the aggregate unpaid principal amount of the
Investments then outstanding.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”:  as to any Person, the chief executive officer,
president, chief financial officer, vice president, treasurer, or any other duly
authorized officer or attorney-in-fact of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person.

 

“Sanmina Reports”:  as defined in Section 3.12.

 

“Scheduled Due Date”:  the date on which a Scheduled Receivable becomes due and
payable in accordance with the related Contract and draft or invoice therefor.

 

“Scheduled Receivable”:  the Eligible Receivables, the outstanding balances of
which are reflected in the applicable Purchase Notice and subsequently purchased
pursuant to Section 2.2.

 

“SEC”:  the United States Securities and Exchange Commission.

 

“Secured Parties”:  as defined in Section 4.4 of the Collateral Assignment
Agreement.

 

“Security Documents”:  the Collateral Assignment Agreement, the Collateral
Account Agreement, each Mexican Deed of Assignment, each Hungarian Receivables
Transfer

 

10

--------------------------------------------------------------------------------


 

Agreement and all other security documents hereafter delivered to the
Administrative Agent and the Collateral Agent granting a Lien on or ownership
interest in any property of any Person to secure the Obligations of any
Originator under any Transaction Document.

 

“Servicers”:  the meaning set forth in the preamble to this Agreement.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable U.S. federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim,” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Subsidiary”:  as to any Person, an entity of which more than 50% of the
ordinary voting Capital Stock are owned by such Person, or the management of
which is otherwise Controlled, directly or indirectly, by such Person acting
alone.

 

“Tax Treaty”:  as defined in Section 2.8(d).

 

“Termination Event”:  any of the events specified in Section 7, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Transaction Currency”:  U.S. Dollars, Euros and British Pounds Sterling, or any
other currency acceptable to the Administrative Agent and each Purchaser.

 

“Transaction Documents”:  this Agreement, the Guarantee and the Security
Documents.

 

“Transferee”:  any Assignee or Participant.

 

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

“UCC Financing Statement”: a financing statement on Form UCC-1 (or Form UCC-3)
in the form required under the applicable UCC to perfect a security interest in
Collateral that is perfected by filing.

 

“United Kingdom”:  the United Kingdom of England and Wales and any governmental
subdivision thereof.

 

11

--------------------------------------------------------------------------------


 

“United States”:  the United States of America.

 

“Yield Period”:  as to any Investment, the period commencing on (and including)
the Purchase Date and ending on but excluding the date 90 days after the
applicable Purchase Date.  The final Yield Period shall end on the Facility
Termination Date.

 

1.2.          Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Transaction Documents or any certificate or other
document made or delivered pursuant hereto or thereto.

 

(b)           As used herein and in the other Transaction Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Originator or Servicer not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP in the
jurisdiction of the respective Originator or Servicer, as the case may be,
(ii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including, without
limitation, cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2.  THE INVESTMENTS

 

2.1.          Purchaser’s Investment Limits.  Subject to the terms and
conditions hereof, each Purchaser severally agrees to purchase from time to time
from the Originators on a revolving basis, without recourse (except as expressly
provided herein) ownership interests in the Scheduled Receivables in an amount
not to exceed at any time outstanding the amount of such Purchaser’s Investment
Limit and, in respect of each Eligible Buyer, an amount not to exceed at any
time outstanding the respective Obligor Limits.  The Purchasers’ Investment
Limits shall be reduced to zero and cancelled on the Facility Termination Date. 
The Originators (acting through the Servicers) may reduce the Purchasers’
Investment Limits on a pro rata basis on any Purchase Date without penalty on
five Business Days prior written notice to the Administrative Agent.

 

2.2.          Procedure for Making Purchases.  Each purchase of a Scheduled
Receivable hereunder shall be made as follows:  The Servicers shall give the
Administrative Agent an irrevocable Purchase Notice (which Purchase Notice must
be received by the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent prior to 2:00 p.m., New York City time, not less than one
Business Day prior to the anticipated Purchase Date) requesting that the
Purchasers make the Investments in an amount not less than $20,000,000)(or, with
the consent of all Purchasers, in an amount less than $20,000,000) and related
Receivables Presentation and specifying, for each Originator for such Purchase
Date, (A) the aggregate amount, and currency, of the Scheduled Receivables,
(B) the anticipated Purchase Date (which must be a Business Day), (C) the
related Scheduled Due Dates, (D) the proposed amount of the Investment, and
(E) transmitting a schedule of the Scheduled Receivables substantially in the
form of Exhibit Q, identifying the outstanding amount and Scheduled Due Date of
such Receivables and the other information required by the form of Receivables
Presentation.  None of such Scheduled Receivables shall have been the subject of
a prior Purchase Notice unless such Scheduled Receivable has been repurchased by
the relevant Originator and rebilled to an Eligible Buyer (for the avoidance of
doubt, it is agreed that such schedule may be transmitted to the Administrative
Agent by e-mail).  Upon receipt of such notice, the Administrative Agent shall
promptly notify each Purchaser thereof.  Not later than 3:00 p.m. (New York
time) on the Business Day preceding the related Purchase Date, the
Administrative Agent shall send to each Purchaser a notice substantially in the
form of Exhibit M (the “Purchase Calculation Notice”) setting forth a
calculation of the related Purchased Interest.  The aggregate outstanding
Investments shall not exceed the Purchasers’ aggregate Investment Limit.  Any
Scheduled Receivable denominated in a Transaction Currency other than Dollars
shall be converted for purposes of the Purchase Calculation Notice into Dollars
by the Administrative Agent at the spot rate of exchange of Deutsche Bank AG at
11:00 a.m. (New York time) on the date of the Purchase Notice. Any Indemnified
Amount then due and payable hereunder shall be notified to the Servicers, which
may either pay such Indemnified Amount or authorize the Administrative Agent to
deduct such amount from the amount of the Investment to be made on such Purchase
Date, and the Originators hereby so authorize such deduction, and the amount
thereof shall be accounted for in the Purchase Calculation Notice.  Not later
than 12:00 Noon, New York City time, on the relevant Purchase Date, each
Purchaser shall make available to the Administrative Agent at the Funding Office
an amount in immediately available funds in Dollars equal to the Purchaser’s
Investment Percentage of the relevant Investment by credit to the Administrative
Agent’s purchase account.  The Administrative Agent shall, upon satisfaction of
the conditions precedent to such purchase, credit the account of the Servicers
on the books of such office of the Administrative Agent with the aggregate of
the amounts of the Investment made available to the Administrative Agent by the
Purchasers in immediately available funds.

 

2.3.          Sale and Assignment.  On each Purchase Date, effective upon the
payment contemplated by Section 2.2 and (i) in the case of Sanmina Mexico, upon
the execution and delivery of a Mexican Deed of Assignment as a notarial
instrument and the giving of the Notification appended thereto before a Mexican
notary public, in each case in respect of the Scheduled Receivables being sold
on such Purchase Date and (ii) in the case of Sanmina Hungary, upon the
execution and delivery of the Hungarian Receivables Transfer Agreement in
respect of the Scheduled Receivables being sold on such Purchase Date, each
Originator hereby sells and assigns to the Purchasers the Purchased Interest in
each Scheduled Receivable reflected in the applicable Purchase Notice.

 

2.4.          Fees.  The Originators jointly and severally agree to pay to the
Administrative Agent and the Lead Arranger the fees in the amounts and on the
dates previously

 

13

--------------------------------------------------------------------------------


 

agreed to in accordance with the Fee Letter among the Originators and the Lead
Arranger dated September 23, 2005 (the “Fee Letter”).

 

2.5.          Computation and Payments; Commitment Fees.  (a) Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed.

 

(b)           The Administrative Agent shall, at the request of the Servicers,
deliver to the Servicers a statement showing the quotations used by the
Administrative Agent in determining any interest rate.

 

(c)           The Originators jointly and severally agree to pay to the
Administrative Agent for the ratable benefit of the Purchasers, for the period
from and including the date hereof through the Facility Termination Date, a
non-refundable fee (the “Commitment Fee”) equal to [***] per annum on the excess
of (i) the Purchasers’ Investment Limits (as the same may be increased pursuant
to Section 5.17, from each respective Increase Effective Date in respect of the
amount of such increase) over (ii) the average outstanding amount of the
Investments on each day during each calendar quarter.  The Commitment Fee shall
be payable in arrears on the fifth Business Day of each calendar quarter
occurring after the initial Purchase Date, and on the Facility Termination Date.

 

2.6.          Pro Rata Treatment and Payments.  (a) Each purchase by the
Purchasers hereunder and each payment on account of any Commitment Fee or
Purchased Interest shall be made pro rata according to the respective
Purchasers’ Investment Percentages.

 

(b)           All payments (including deposits) to be made by the Servicers and
the Originators hereunder shall be made without setoff or counterclaim and shall
be made prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Purchasers, in Dollars and in
immediately available funds to such account as the Administrative Agent shall
specify by written notice to the Servicers and the Originators (the “Payment
Account”), and, unless and until otherwise specified, all such payments shall be
payable to the Administrative Agent, for the account of the Purchasers, at the
Funding Office.  The Administrative Agent shall distribute such payments to the
Purchasers promptly upon receipt in like funds as received.  If any payment or
deposit hereunder becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day.  In
the case of any extension of any payment pursuant to the preceding sentence,
interest thereon shall be payable at the then applicable rate during such
extension.  The Servicers and the Originators shall pay to the Administrative
Agent, for the benefit of the Purchasers, upon demand, interest on all amounts
not paid or deposited when due at a rate per annum equal to 2% in excess of the
Federal Funds Rate for each such day such payment is overdue.

 

(c)           Each Purchased Interest hereunder shall bear interest at the
Purchase Rate for each day during the Yield Period in respect of it until paid
in full.  The Originators, jointly and severally, agree to pay interest on
Scheduled Receivables purchased, from the relevant Purchase Date until payment
in full of such Scheduled Receivables to the Purchasers, in each case to be
applied to the interest accruing on the Scheduled Receivables purchased
hereunder during the relevant Yield Period, at the Purchase Rate.  Such interest
so accrued will be billed by the

 

14

--------------------------------------------------------------------------------


 

Administrative Agent to the Servicers on the 5th day of the month succeeding the
end of a Yield Period and shall be paid by debit of amounts in the Collection
Sub-Account the Collection Accounts or by set-off against amounts payable by the
Purchasers on the next requested Purchase Date five Business Days thereafter.

 

(d)           Unless the Administrative Agent shall have been notified in
writing by any Purchaser prior to a purchase that such Purchaser will not make
the amount that would constitute its share of such purchase available to the
Administrative Agent, the Administrative Agent may assume that such Purchaser is
making such amount available to the Administrative Agent, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Servicers an amount corresponding to the amount required
to be advanced by such Purchaser.  In any event the Administrative Agent shall
make available on the Purchase Date such amount as has been made available to it
by the Purchasers.  If such amount is not made available to the Administrative
Agent by such Purchaser by the required time on the relevant Purchase Date, such
Purchaser shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Rate for the
period until such Purchaser makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Purchaser with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error.  If such Purchaser’s share of such
purchase is not made available to the Administrative Agent by such Purchaser
within three Business Days after the relevant Purchase Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum specified in Section 2.6(b), on demand, from the Originators. 
Nothing herein shall be deemed to limit the rights of the Originators against
any such Purchaser under this Agreement.

 

2.7.          Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Purchaser with any request or directive (whether or not having the force
of law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)            shall subject any Purchaser to any tax of any kind whatsoever
with respect to this Agreement or any purchase made by it, or change the basis
of taxation of payments to such Purchaser in respect thereof (except for
Indemnified Taxes covered by Section 2.8 and changes in the rate of tax on the
overall net income of such Purchaser);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Purchaser; or

 

(iii)          shall impose on such Purchaser any other condition;

 

and the result of any of the foregoing is to increase the cost to such
Purchaser, by an amount that such Purchaser deems to be material, of making or
maintaining its purchase, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Originators shall pay such
Purchaser, not later than 20 Business Days after its demand (which demand shall
specify in reasonable detail the basis and calculation of the amounts claimed),
any additional amounts

 

15

--------------------------------------------------------------------------------


 

necessary to compensate such Purchaser for such increased cost or reduced amount
receivable.  If any Purchaser becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Administrative Agent
(with a copy to the Servicers) of the event by reason of which it has become so
entitled.

 

(b)           If any Purchaser shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Purchaser or any
corporation controlling such Purchaser with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Purchaser’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such
Purchaser or such corporation could have achieved but for such adoption, change
or compliance (taking into consideration such Purchaser’s or such corporation’s
policies with respect to capital adequacy) by an amount reasonably deemed by
such Purchaser to be material, then from time to time, after submission by such
Purchaser to the Servicers (with a copy to the Administrative Agent) of a
written request therefor (which request shall specify in reasonable detail the
basis and calculation of the amount claimed), the Servicers shall pay to such
Purchaser such additional amount or amounts as will compensate such Purchaser or
such corporation for such reduction.

 

(c)           A certificate as to any additional amounts payable pursuant to
this Section 2.7 submitted by any Purchaser to the Servicers (with a copy to the
Administrative Agent and the Collateral Agent) shall be conclusive in the
absence of manifest error.  The obligations of the Servicers pursuant to this
Section 2.7 shall survive the termination of this Agreement and the payment of
the Scheduled Receivables and all other amounts payable hereunder.

 

2.8.          Taxes.  (a) All payments and deposits made by the Servicers or the
other Originators under this Agreement or any other Transaction Document, and
any amount of interest, shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding (i) net income taxes and franchise taxes
(imposed in lieu of net income taxes), and (ii) taxes imposed on the
Administrative Agent or any Purchaser as a result of a present or former
connection between the Administrative Agent or such Purchaser and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Purchaser having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Transaction Document) (such taxes, levies,
imposts, duties, charges, fees, deductions and withholdings not described in
items (i) or (ii) of this Section 2.8(a), the “Indemnified Taxes”).  If any such
Indemnified Taxes or Other Taxes are required to be withheld from any amounts
payable to (or deposited for the benefit of) the Administrative Agent or any
Purchaser hereunder, or on any amount of interest, the amounts so payable to (or
deposited for the benefit of) the Administrative Agent or such Purchaser, or
such amount of interest, shall be increased to the extent necessary to yield to
the Administrative Agent or such Purchaser (after payment of all Indemnified
Taxes and Other Taxes imposed on or attributable to amounts payable under this
Section) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement.

 

16

--------------------------------------------------------------------------------


 

(b)           In addition, the Servicers and the Originators shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Indemnified Taxes or Other Taxes are payable by the
Servicers or the Originators, as promptly as possible thereafter the relevant
Originator or the Servicers, as the case may be, shall send to the
Administrative Agent for its own account or for the account of the relevant
Purchaser, as the case may be, a certified copy of an original official receipt
received by the relevant Originator or the Servicers, as the case may be,
showing payment thereof.  If any Originator fails to pay any Indemnified Taxes
or Other Taxes when due to the appropriate taxing authority, such Originator
shall indemnify the Administrative Agent and the Purchaser within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified or Other Taxes imposed or asserted on or
attributable to amounts payable under this section) paid by the Administrative
Agent or Purchaser and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Servicers by a Purchaser or by the Administrative Agent on its
own behalf or on behalf of a Purchaser shall be conclusive absent manifest
error.  In addition, if the Servicers or an Originator, as the case may be,
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Servicers and the Originators, jointly and
severally, shall indemnify the Administrative Agent and the Purchasers for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Purchaser as a result of any such failure.

 

(d)           The Administrative Agent and each Purchaser that has a Purchaser’s
Investment Limit to Sanmina Mexico (i) represents and warrants to Sanmina Mexico
that, as of the date hereof, it (x) is registered with the Ministry of Finance
and Public Credit of Mexico as a foreign bank or financial institution for
purposes of Article 195, Section I of the Mexican income tax law, the
rules thereunder and any administrative regulations (resoluciones miscelaneas)
thereunder, (y) is a resident for tax purposes in a country with which Mexico
has entered into a tax treaty for the avoidance of double taxation that is in
effect (a “Tax Treaty”) and (z) complies with the requirements provided in such
Tax Treaty to apply a reduced withholding tax rate on interest and (ii) will (x)
use reasonable commercial efforts to maintain registration with the Ministry of
Finance and Public Credit of Mexico for purposes of and in conformity with
Article 195, Section I of the Mexican income tax law, the rules thereunder and
any administrative regulations (resoluciones miscelaneas) thereunder, (y)
maintain its status as a resident for tax purposes in a country with which
Mexico has a Tax Treaty and (z) comply with the requirements provided in such
tax treaty to apply a reduced withholding tax rate on interest.  If such
registration is canceled or not renewed upon expiration during the term of this
Agreement, or such Purchaser is no longer a resident for tax purposes in a
country with which Mexico has a Tax Treaty or no longer complies with the
requirements set forth in such Tax Treaty to apply a reduced Mexican withholding
tax on interest, the affected Purchaser may cancel its Purchaser’s Investment
Limit applicable to Sanmina Mexico.

 

(e)           Notwithstanding the provisions of Section 2.8(a), Sanmina Mexico
shall not be obligated to pay additional amounts in respect of Indemnified Taxes
or Other Taxes to the extent that such Indemnified Taxes or Other Taxes or any
portion thereof have been imposed solely as a result of the failure by any
Purchaser (other than a Purchaser that is a Mexican tax resident) (x) to

 

17

--------------------------------------------------------------------------------


 

provide to Sanmina Mexico, upon the request of Sanmina Mexico made at least
thirty (30) days in advance and if and when required under applicable law, a
letter specifying that such Purchaser is the effective beneficiary of interest
hereunder, as set forth in the Mexican income tax law or any applicable Tax
Treaty or any equivalent administrative regulations of general applicability in
effect thereafter while this Agreement shall remain in full force and effect,
(y) following a reasonable request of Sanmina Mexico made at least thirty (30)
days in advance, to complete and file with the appropriate Governmental
Authority, or to provide to Sanmina Mexico, such certificates, information, or
returns prescribed by any applicable law, rule or regulation enacted or issued
by Mexico or any political subdivision thereof or authority therein, or an
applicable Tax Treaty and which is in effect, that are necessary to avoid or
reduce such Indemnified Taxes or Other Taxes pursuant to provisions of any such
law, rule or regulation enacted or issued by Mexico or any political subdivision
thereof or authority therein, or Tax Treaty (provided that such Purchaser shall
be under no obligation to provide any information to Sanmina Mexico which such
Purchaser deems, in such Purchaser’s sole judgment, to be confidential,
proprietary or otherwise disadvantageous to such Purchaser), or (z) to use its
reasonable commercial efforts to comply with the requirements, under the
relevant Tax Treaty, the Mexican income tax law, the rules thereunder and/or any
administrative regulations (resoluciones misceláneas) thereunder, to have the
right to claim the benefits of such Tax Treaty.

 

(f)            Each Purchaser severally agrees, in the case of any Originator or
New Originator (other than Sanmina Mexico), to furnish upon the reasonable
request of such Originator or New Originator such official forms as are
prescribed by applicable law, and additional documents required to be attached
thereto, as may be required to evidence its entitled to an otherwise available
exemption from or reduction of withholding taxes, including under any applicable
income tax treaty.

 

(g)           The agreements in this Section 2.8 shall survive the termination
of this Agreement and the payment of all amounts payable hereunder.

 

2.9.          Indemnity.  (a) Without limiting any other rights that the
Administrative Agent, the Collateral Agent or the Purchasers may have hereunder
or under applicable law, the Originators jointly and severally hereby agree to
indemnify each of the Indemnified Persons on demand from and against any and all
Indemnified Amounts relating to or resulting from any of the following:  (i) the
failure of any information provided to the Administrative Agent with respect to
Scheduled Receivables to be true and correct in all material respects; (ii) the
failure of any representation or warranty or statement made or deemed made by
any Originator under or in connection with this Agreement to have been true and
correct in all respects when made; (iii) the failure by the Originators to
comply with any applicable law, rule or regulation with regard to any Scheduled
Receivable, the related Contract, or the failure of any Scheduled Receivable or
the related Contract to conform to any applicable law, rule or regulation;
(iv) the failure to vest in the Administrative Agent or the Collateral Agent, as
the case may be, for the benefit of the Purchasers a valid and enforceable first
priority perfected (A) ownership interest, to the extent of the related
Purchased Interest, in the Scheduled Receivables, and (B) security interest in
the Scheduled Receivables, in each case free and clear of any Lien or other
Adverse Claim; (v) any dispute, claim, counterclaim or defense of an Eligible
Buyer to the payment of any Scheduled Receivable (including a defense based on
such Scheduled Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance

 

18

--------------------------------------------------------------------------------


 

with its terms), any Dilution or other adjustment with respect to a Scheduled
Receivable or any claim resulting from the sale of the goods or services related
to such Scheduled Receivable or any other transaction with such Obligor or the
furnishing or failure to furnish such goods or services or relating to
collection activities with respect to such Scheduled Receivables or any tax
deducted from the payment of a Scheduled Receivable by the Obligor thereon;
(vi) any failure of the Originators to perform their duties or obligations in
accordance with the terms of this Agreement (including, without limitation,
failure to make any payment or deposit when due hereunder), or to perform their
duties or obligations (if any) under any Contract; (vii) any breach of warranty,
products liability or other claim investigation, litigation or proceeding
arising out of or in connection with goods or services which are the subject of
any Scheduled Receivables; (viii) the commingling of Collections of Scheduled
Receivables at any time with other funds; (ix) any investigation, litigation or
proceeding related to this Agreement or the use of proceeds of purchases or the
ownership of the related Purchased Interest or in respect of any Scheduled
Receivable or any related Specified Asset in respect thereof; (x) the occurrence
of any Termination Event; (xi) in the event any Purchased Interest is greater
than 1.0 times the related Scheduled Receivables; (xii) the failure of any
Scheduled Receivables to be Eligible Receivables; (xiii) the failure of any
Originator to complete the sale and delivery of the goods (or the performance of
the services, if any) which are the subject of any Scheduled Receivables; (xiv)
subject to Section 2.9(b), any Defaulted Receivable; (xv) any shortfall
resulting from the collection of a Scheduled Receivable in a currency other than
Dollars upon conversion thereof to Dollars and deposit into the Collection
Sub-Account, as contemplated by the Collateral Account Agreement; (xvi) any
action or inaction of the Originators or the Servicers which impairs the
interest of the Administrative Agent, the Collateral Agent or any Purchaser in
any Scheduled Receivables; or (xvii) any failure to pay accrued interest
hereunder when and as due.  If and to the extent the Administrative Agent or any
Purchaser shall be required for any reason to pay over to an Originator or an
Obligor (or any trustee, receiver, custodian or similar official in any
insolvency proceeding) any amount received by such Person hereunder, such amount
shall be deemed not to have been so received and the Administrative Agent shall
have a claim against the Originators to the extent provided herein.  All
Indemnified Amounts hereunder shall be due and payable on the date that is 20
days from the demand made therefor to the Payment Account of the Administrative
Agent.  Any Scheduled Receivable in respect of which an Indemnified Amount is
paid pursuant to Sections 2.9(a)(iv), (xii), (xiii) or (xiv) shall be deemed
paid in full upon payment of the applicable Indemnified Amount and upon such
payment the affected Originator shall be deemed to have repurchased any such
Scheduled Receivable.  To the extent such payments are in lieu of payment with
respect to the Scheduled Receivables, such payments shall be paid to the
Collateral Agent for disbursement under the Collateral Account Agreement.

 

(b)           Notwithstanding Section 2.9(a), the Originators shall not be
obligated to indemnify any Indemnified Person at any time for (w) amounts
unpaid, paid over or repaid to any Person with respect to any Receivable as a
result of the applicable Obligor being a debtor in an Insolvency Proceeding
commenced as of or prior to the Scheduled Due Date for such Receivable, it being
further understood and agreed that this clause shall not limit the Originators’
obligations under this Section arising out of or relating to any other event,
occurrence or circumstance which would give rise to an obligation of the
Originators pursuant to this Section (to the extent that such event, occurrence
circumstance adversely affects repayment of the Investments, plus accrued
Interest thereon, during or in connection with such Insolvency Proceeding), or
(x) Indemnified

 

19

--------------------------------------------------------------------------------


 

Amounts resulting from the gross negligence or willful misconduct on the part of
the Indemnified Party proposed to be indemnified.

 

2.10.        Replacement of Purchasers.  The Servicers shall be permitted to
replace any Purchaser that (a) requests reimbursement for amounts owing pursuant
to Section 2.8 or (b) defaults in its obligation to make purchases hereunder
(without prejudice to the rights of the affected Originator against such
Purchaser), with a replacement financial institution; provided that the
replacement financial institution, if not already a Purchaser, shall be
reasonably satisfactory to the Administrative Agent, and the replaced Purchaser
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Servicers shall be obligated to pay the
registration and processing fee referred to therein).  Until such time as such
replacement shall be consummated, the Originators shall pay all additional
amounts (if any) required pursuant to Section 2.8 or 2.9(a), as the case may be,
and any such replacement shall not be deemed to be a waiver of any rights that
the Servicers, the Originators, the Administrative Agent or any other Purchaser
shall have against the replaced Purchaser.

 

2.11.        Evidence of Purchased Interests.  The Administrative Agent, on
behalf of the Purchasers, shall maintain the Register pursuant to
Section 9.6(d), and a subaccount therein for each Purchaser, in which shall be
recorded (i) the amount of each purchase made hereunder, and (ii) the amount
payable or to become due and payable from (or to be deposited by) the Servicers
and each Originator to each Purchaser hereunder.  At the request of the
Administrative Agent, from time to time, the Servicers shall provide copies of
the drafts, shipping documents and other related documentation with respect to a
Scheduled Receivable as the Administrative Agent shall reasonably require.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Purchasers to enter into this
Agreement and to make the purchases, each Originator, jointly and severally,
hereby represents and warrants to the Administrative Agent and each Purchaser
that:

 

3.1.          Financial Condition.  The audited consolidated balance sheets of
Sanmina-SCI and its consolidated Subsidiaries as at October 2, 2004, and the
related statements of income and of cash flows of Sanmina-SCI for the fiscal
years ended on such dates, contained in its Annual Report on Form 10-K filed
with the SEC on December 29, 2004, present fairly in all material respects the
consolidated financial condition of Sanmina-SCI and its consolidated
Subsidiaries as at such date, and Sanmina-SCI’s consolidated results of
operations and cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of Sanmina-SCI and its consolidated
Subsidiaries as at July 2, 2005, and the related statements of income and cash
flows of Sanmina-SCI for the fiscal quarter ended on such date, contained in its
Quarterly Report on Form 10-Q filed with the SEC on August 10, 2005, present
fairly in all material respects the consolidated financial condition of
Sanmina-SCI and its consolidated Subsidiaries as at such date, and Sanmina-SCI’s
consolidated results of operations and cash flows for the respective fiscal
quarter then ended.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by
Sanmina-SCI’s accountants and disclosed therein and subject to normal year-end
adjustments in the case of unaudited

 

20

--------------------------------------------------------------------------------


 

financial statements).  No Group Member has any material Guarantee Obligations,
material contingent liabilities or material liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
audited financial statements referred to in this paragraph.  During the period
from July 2, 2005 to and including the date hereof, there has been no
Disposition by any Group Member of any material part of its business or property
that could reasonably be expected to result in a Material Adverse Effect.

 

3.2.          No Change.  Since October 2, 2004, there has been no change,
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

 

3.3.          Existence; Compliance with Law.  Each Originator and Servicer
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect, and
(d) is in compliance with all Requirements of Law, except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

3.4.          Power; Authorization; Enforceable Obligations.  Each of the
Originators and the Servicers has the power and authority, and the legal right,
to make, deliver and perform the Transaction Documents to which it is a party. 
Each of the Originators and the Servicers has taken all necessary organizational
action to authorize the execution, delivery and performance of the Transaction
Documents to which it is a party.  No consent or authorization of, filing with,
notice to or other act by or in respect of any Governmental Authority or any
other Person is required in connection with the transactions hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the other Transaction Documents, except (a) consents,
authorizations, filings and notices described in Schedule 3.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect and (b) the filings referred to in Section 3.14.  Each
Transaction Document has been duly executed and delivered on behalf of each
Originator and Servicer party thereto.  This Agreement constitutes, and each
other Transaction Document upon execution and delivery thereof will constitute,
a legal, valid and binding obligation of each Originator and Servicer party
thereto, enforceable against each such Originator and Servicer in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).  This
Agreement and the other Transaction Documents are in proper legal form under
Mexican and Hungarian law for the enforcement thereof against the Originators
under the laws of Mexico and Hungary, as the case may be, and to ensure the
legality, validity, enforceability or admissibility in evidence of this
Agreement in Mexico or Hungary it is not necessary that this Agreement, any
other Transaction Document or any other document be filed or recorded with

 

21

--------------------------------------------------------------------------------


 

any court or other authority in Mexico or Hungary or that any stamp or similar
tax be paid on or in respect of this Agreement, such other Transaction Documents
or any other document; provided, that (i) in the event any legal proceedings are
brought in a court of Hungary with respect to any Transaction Documents or other
documents or instruments, (a) it would be necessary at the time to pay stamp tax
to initiate such proceedings or file an appeal, the current rate of which equals
6% of the value of the amount in dispute, but not more than HUF900,000
(approximately $4,500.00 at the currently applicable exchange rate) and (b) a
Hungarian translation thereof must be prepared by an authorized public
translator of the English language in Hungary, and such translation is filed
with the document concerning which the action is brought and (ii) in the event
legal proceedings are brought in the courts of Mexico, a Spanish translation of
this Agreement and the other Transaction Documents prepared by a court-approved
translator would have to be approved by such court after the defendant had been
given an opportunity for a hearing as to the accuracy of such translation, and
proceedings would thereafter be based on such translation; provided that in the
event that a final judgment rendered by any of the courts of the State of New
York sitting in the City of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof; in respect
of any Transaction Document governed by New York law, such judgment would be
recognized by, valid and enforceable in the courts of Mexico, without a further
review on the merits pursuant to Article 1374-A of the Commerce Code of Mexico,
further provided that: (a) any judgment under a Transaction Document must be
obtained in compliance with legal requirements of the jurisdiction of the court
rendering such judgment and in compliance with all legal requirements of such
Transaction Document governed by New York law; (b) service of process in any
such judgment must be made personally on the relevant party or on the
appropriate process agent (it should be noted that service of process by mail
does not constitute personal service of process for purposes of Mexican law);
(c) any such judgment must not contravene any Mexican law, public policy of
Mexico, international treaties or agreements binding upon Mexico or generally
accepted principles of international law; (d) the applicable procedure under the
laws of Mexico with respect to the enforcement of foreign judgments (including
the issuance of a letter rogatory by the competent authority of such
jurisdiction requesting enforcement of such judgment and the certification of
such judgment as authentic by the corresponding authorities of such jurisdiction
in accordance with the laws thereof) must be complied with in regard to any such
judgment; (e) any such judgment referred to above must be final in the
jurisdiction where obtained; (f) any such judgment referred to above must
fulfill the necessary requirements to be considered authentic; (g) the courts of
the relevant jurisdiction must recognize the principles of reciprocity in
connection with the enforcement of Mexican judgments in such jurisdiction;
(h) the action on which any final judgment is rendered must not be the subject
matter of a lawsuit among the same parties pending before a Mexican court, or
resolved by definite judgment (sentencia definitiva) by a Mexican court that has
previously served process (notificado) or delivered a rogatory letter to the
competent authorities in accordance with Mexican law; (i) the court issuing any
such judgment must be considered of competent jurisdiction under the
rules internationally accepted that are compatible with Mexican procedural laws;
and (j) the documents relating to the legal action instituted before the courts
of the State of New York located in the City of New York, or of the United
States of America for the Southern District of New York located in the City of
New York, and any judgment rendered thereunder, must be translated into Spanish
by an expert duly authorized by the Mexican courts for their admissibility
before the Mexican court before which enforcement is requested. Such translation
must be approved by the Mexican court after

 

22

--------------------------------------------------------------------------------


 

the defendant has been given an opportunity to be heard with respect to the
accuracy of the translation, and such proceedings would thereafter be based upon
the translated documents.

 

3.5.          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the use of the proceeds
thereof will not violate the Organizational Documents of any Originator or
Servicer party thereto, will not violate in any respect material to the rights
and interests of the Purchasers any Requirement of Law or, except as previously
disclosed in writing by the Originators or the Servicers to the Administrative
Agent and the Purchasers, any material Contractual Obligation of any Originator
or Servicer and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).

 

3.6.          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Originator, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the
Transaction Documents or any of the transactions contemplated hereby or thereby
or (b) that could reasonably be expected to have a Material Adverse Effect.

 

3.7.          No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Termination Event has occurred
and is continuing.

 

3.8.          Ownership of Property; Liens.  Each Originator and Servicer has
good and marketable title to, or a valid leasehold interest in, all its real
property necessary for the conduct of its business, and good title to, or a
valid leasehold interest in or right to use, all its other property necessary
for the conduct of its business.  On each Purchase Date each Originator will be
the legal and beneficial owner of the Scheduled Receivables to be purchased on
such date, free and clear of any Lien or adverse claim, except such Liens as are
released upon payment to the holder thereof on a Purchase Date of the Investment
with respect to the Scheduled Receivable subject to such Lien; upon each
purchase the Purchasers will have a valid and enforceable perfected undivided
percentage ownership interest to the extent of the Purchased Interest or a valid
and enforceable first priority, perfected security interest in each such
Scheduled Receivable, in each case free of any Lien or adverse claim.  No
effective UCC Financing Statement or other instrument similar in effect covering
any of the Scheduled Receivables is on file in any recording office (including
in Hungary or Mexico), other than the UCC Financing Statement filed pursuant to
this Agreement in favor of the Collateral Agent, except as otherwise permitted
by this Section 3.8.  Each Scheduled Receivable is an Eligible Receivable.

 

3.9.          Taxes.  Each Originator and Servicer has filed or caused to be
filed all material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any written assessments
made against it or any of its property and all other material taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than such taxes, fees or other charges the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to

 

23

--------------------------------------------------------------------------------


 

which reserves in conformity with GAAP have been provided on the books of the
relevant Originator or Servicer, as the case may be); no tax Lien has been
filed, and, to the knowledge of any Originator, no claim is being asserted, with
respect to any such tax, fee or other charge that in any case would reasonably
be expected to have a Material Adverse Effect.

 

3.10.        Federal Regulations.  No part of the proceeds of any Investment
will be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of
Regulation U or Regulation X of the Board.

 

3.11.        Investment Company Act; Other Regulations.  No Originator is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the U.S. Investment Company Act of 1940, as amended.  No
Originator is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

3.12.        Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Transaction Document or any other
document, certificate or statement furnished by or on behalf of any Originator
to the Administrative Agent or the Purchasers, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents, when taken together with Sanmina-SCI’s filings with the
SEC, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not misleading.  There is no fact known to any Originator that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein or in Sanmina-SCI’s filings with the SEC, in the
other Transaction Documents, or in any other documents, certificates and
statements furnished to the Administrative Agent and the Purchasers for use in
connection with the transactions contemplated hereby and by the other
Transaction Documents.  Sanmina has filed all required registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed by Sanmina with the SEC since January 1, 2004 (collectively, the
“Sanmina Reports”).  None of the Sanmina Reports, as of their respective dates
(and, if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing), contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

3.13.        Solvency.  Each Originator is, and after giving effect to the
Purchasers’ Investments and the incurrence of the obligations being incurred
hereunder, will be and will continue to be, Solvent.

 

3.14.        Security Documents.  The Collateral Assignment Agreement, the
Collateral Account Agreement, each Mexican Deed of Assignment and each Hungarian
Receivables Transfer Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Purchasers, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.  In
the case of the Collateral described in the Collateral Assignment Agreement,
when the actions specified on Schedule 3.14 have been taken, the Collateral
Assignment Agreement shall constitute a fully perfected Lien on, and security
interest

 

24

--------------------------------------------------------------------------------


 

in, all right, title and interest of the relevant Originator in such Collateral
and the proceeds thereof, as security for their obligations hereunder, in each
case prior and superior in right to any other Person, except for claims that
have priority by operation of law.  Except as set forth in this Section 3.14, no
other documents are required to be filed, registered or recorded, and no other
action is required to be taken by any Person, to perfect such security interest
in favor of the Collateral Agent, for the benefit of the Purchasers.

 

3.15.        Principal Place of Business.  The principal place of business and
chief executive office (as such terms are used in the UCC) of each Originator
and the office where each Originator keeps its records concerning the Scheduled
Receivables are located at the addresses set forth on Schedule 3.15.  No
Originator has an office or place of business in the United States or any
Commonwealth, territory or possession of the United States.

 

3.16.        Accounting for Scheduled Receivables.  Each Originator has
accounted for each sale of undivided percentage ownership interests in its
Scheduled Receivables in its books and financial statements as sales, consistent
with GAAP in its respective jurisdiction.  No Originator shall prepare financial
statements which shall account for the transactions contemplated hereby in any
manner other than as sales of the Scheduled Receivables by the Originators to
the Purchasers or in any other respect account for or treat the transactions
contemplated hereby (including for accounting purposes, but excluding for tax
reporting purposes and except as required by law) in any manner other than as
sales of the Scheduled Receivables by the Originators to the Purchasers.  None
of the Scheduled Receivables when sold hereunder will constitute assets of the
respective Originator, and the transfer of the Purchased Interests to the
Purchasers will not be capable of being set aside by any creditor of such
Originator or any other Person (including, without limitation, any liquidator,
trustee, receiver, sindico or similar official with respect to such Originator).

 

SECTION 4.  CONDITIONS PRECEDENT

 

4.1.          Conditions Precedent to Initial Purchase.  The agreement of each
Purchaser to make the initial purchase of an undivided interest pursuant to this
Agreement is subject to the satisfaction, prior to the making of such purchase
on the initial Purchase Date (the date of such satisfaction, as notified by the
Administrative Agent to the Servicers, the Collateral Agent and the Purchasers,
being the “Closing Date”), of the following conditions precedent:

 

(a)           Receivables Purchase Agreement; Security Documents.  The
Administrative Agent shall have received (with copies for each Purchaser)
(i) this Agreement, executed and delivered by the Originators, the Servicers,
the Administrative Agent and each Person listed on Schedule 1.1A, and (ii) each
of the Security Documents, executed and delivered by each of the applicable
Originators parties thereto and the Collateral Agent.

 

(b)           Certain Other Transaction Documents.  The Administrative Agent
shall have received (i) a copy of the acta of a Mexican notary public evidencing
the delivery to the Eligible Buyer located in Mexico of the Notification
comprising the exhibit to the Mexican Deed of Assignment in respect of the
Scheduled Receivables to be purchased on such date and (ii) the duly executed
Guarantee of the Guarantor.

 

25

--------------------------------------------------------------------------------


 

(c)           Financial Statements.  All financial statements delivered to the
Purchasers under Section 3.1 shall be in form satisfactory to the Administrative
Agent.

 

(d)           Approvals; Waiver.  All material governmental and third party
approvals necessary in connection with the making of the purchases or the
continuing operations of the Originators shall have been obtained and shall be
in full force and effect; provided that if any such consent or approval shall
not have been obtained in respect of a proposed Eligible Buyer, such consent or
approval may be delivered as a condition to a subsequent Purchase Date, at which
date Scheduled Receivables arising from sales to such Eligible Buyer can be
presented for purchase.

 

(e)           Fees.  The Purchasers, the Lead Arranger and the Administrative
Agent shall have received all previously agreed fees required to be paid, and
all expenses for which invoices have been presented (including, without
limitation, the reasonable fees and expenses of legal counsel), on or before the
Closing Date.  All other fees will be reflected in the funding instructions
given by the Servicers to the Administrative Agent on or before the initial
Purchase Date.

 

(f)            Closing Certificate.  The Administrative Agent shall have
received a certificate of each Originator, dated as of the Closing Date,
substantially in the form of Exhibit F, with appropriate insertions and
attachments.

 

(g)           Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions, dated the Closing Date:

 

(i)            the legal opinion of Wilson Sonsini Goodrich & Rosati, P.C., U.S.
counsel to the Servicers and the Originators, substantially in the form of
Exhibit E;

 

(ii)           the legal opinion of Baker & McKenzie, special Mexican counsel to
Sanmina Mexico, substantially in the form of Exhibit C; and

 

(iii)          the legal opinion of Clifford Chance, special Hungarian counsel
to Sanmina Hungary, substantially in the form of Exhibit D.

 

Each such legal opinion shall be in form and substance reasonably satisfactory
to the Administrative Agent, the Purchasers and their counsel and shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require, including, without
limitation, the creation and perfection of ownership and security interests in
the Collateral.

 

(h)           Agent for Service of Process.  Each Originator and the Servicers
shall have appointed CT Corporation as its agent for service of process in New
York City in connection with the Transaction Documents, and the Administrative
Agent shall have received (i) a duly executed letter from CT Corporation
acknowledging each such appointment and otherwise in form and substance
satisfactory to the Administrative Agent and (ii) in the case of Sanmina Mexico,
a special irrevocable power of attorney certified by a Mexican notary public in
the form of Exhibit R and otherwise satisfactory to the Administrative Agent,
granted by Sanmina Mexico in favor of CT Corporation, irrevocably appointing CT
Corporation, as agent for service of process in New York.

 

26

--------------------------------------------------------------------------------


 

4.2.          Conditions Precedent to All Purchases.  The agreement of each
Purchaser to make its purchase of an undivided interest pursuant to this
Agreement (including on the initial Purchase Date) is subject to the further
satisfaction, prior to the making of any such purchase, of the following
conditions precedent:

 

(a)           No Material Adverse Change.  No development or event shall have
occurred that has had or would reasonably be expected to have a Material Adverse
Effect.

 

(b)           Representations and Warranties.  Each of the representations and
warranties made by any Originator or a Servicer in or pursuant to the
Transaction Documents shall be true and correct in all material respects on and
as of the Purchase Date as if made on and as of such date.

 

(c)           No Termination Event.  No Termination Event or Incipient
Termination Event shall have occurred and be continuing on such Purchase Date or
after giving effect to the purchase requested to be made on such date.

 

(d)           Filings, Registrations and Recordings; Other Actions.  Each
(a) document specified in Schedule 3.14, or otherwise reasonably requested by
the Administrative Agent, to be filed, registered or recorded by the Originators
and (b) each other action specified on Schedule 3.14, or otherwise reasonably
requested by the Administrative Agent, to be taken prior to or concurrently with
the Purchase Date by the Originators, in each case in order to create in favor
of the Administrative Agent, for the benefit of the Purchasers, a perfected
ownership interest in and first priority Lien on the Collateral described
therein and ownership interest in the Scheduled Receivables, prior and superior
in right to any other Person, shall be in proper form for filing, registration
or recordation or shall have been taken, as the case may be.

 

The sale by the Originators hereunder shall constitute a representation and
warranty by the Originators as of the relevant Purchase Date that the conditions
contained in Section 4.2(b) and (c) have been satisfied.

 

SECTION 5.  AFFIRMATIVE COVENANTS

 

Each Originator hereby agrees that, so long as the Purchaser’s Investment Limits
remain in effect or any amount is owing to any Purchaser, the Administrative
Agent or the Collateral Agent hereunder, the Originators and the Servicers, as
the case may be, shall:

 

5.1.          Financial Statements.  Furnish to the Administrative Agent:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Sanmina-SCI, a copy of the audited consolidated
balance sheet of Sanmina-SCI and its consolidated subsidiaries as at the end of
such year and the related audited statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG LLP,
or other independent registered public accountants of recognized international
standing and without any limitation or qualification on the certification of
internal controls required under SEC rules; and

 

27

--------------------------------------------------------------------------------


 

(b)           as soon as available, but in any event not later than 60 days
after the end of each of the first three quarterly periods of each fiscal year
of Sanmina-SCI, the unaudited consolidated balance sheet of Sanmina-SCI as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in comparative form the figures
for the previous year, certified by a Responsible Officer of Sanmina-SCI as
fairly presenting in all material respects the financial condition of
SCI-Sanmina and its Subsidiaries as at the dates indicated and the results of
their operations and cash flows for the periods indicated, subject to changes
resulting from normal year-end audit adjustments and the absence of footnotes
(which certification shall be satisfied by the certification provided in
Exhibit 31 to Sanmina-SCI’s Quarterly Report on Form 10-Q filed with the SEC). 
Each of the Purchasers shall be entitled to rely on such certification as if
addressed to them.

 

Financial statements required to be delivered pursuant to Sections 5.1(a) and
(b) (to the extent any such financial statements are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which Sanmina-SCI posts such
reports, or provides a link thereto, either: (i) on Sanmina-SCI’s website on the
Internet at the website address listed in Section 9.2; or (ii) when such report
is posted electronically on IntraLinks/IntraAgency or other relevant website
which each Purchaser and the Administrative Agent have access to (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), if any, on Sanmina-SCI’s behalf; provided that: (x) Sanmina-SCI shall
deliver paper copies of such reports to the Administrative Agent or any
Purchaser who requests Sanmina-SCI to deliver such paper copies until written
request to cease delivering paper copies is given by the Administrative Agent or
such Purchaser;  and (y) Sanmina-SCI shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such reports and
immediately following such notification Sanmina-SCI shall provide to the
Administrative Agent, by electronic mail, electronic versions (i.e., soft
copies) of such reports. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the reports referred to above, and
in any event shall have no responsibility to monitor compliance by Sanmina-SCI
with any such request for delivery, and each Purchaser shall be solely
responsible for requesting delivery to it or maintaining its copies of such
reports.

 

5.2.          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or where the failure to so pay, discharge
or satisfy could not reasonably be expected to have a Material Adverse Effect.

 

5.3.          Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence, (ii) continue to
engage in business of the same general type conducted by it on the initial
Purchase Date and any business that is related, ancillary or complementary
thereto or a reasonable extension thereof, and (iii) take all reasonable action
to maintain all permits, licenses, rights, privileges and franchises necessary
or desirable in the normal conduct of its business, except, in the case of
clause (iii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b)

 

28

--------------------------------------------------------------------------------


 

comply with all Contractual Obligations binding on it and applicable
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.4.          Maintenance of Property; Insurance.  (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability and
product liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

5.5.          Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which entries are made so that financial
statements may be prepared in conformity with GAAP and (b) at reasonable times
and upon reasonable prior notice, permit employees of any Purchaser and the
Administrative Agent to (at its own expense prior to a Termination Event), visit
and inspect any of its properties and examine and make abstracts from any of its
books and records (including computer tapes and disks) relating to Scheduled
Receivables.  Without limiting the foregoing, such examinations, copies,
abstracts, visits and discussions may cover, among other things, maturity dates,
agings, past dues, charge-offs and offsets with respect to the Scheduled
Receivables.  Notwithstanding anything to the contrary in this Section 5.5, no
Originator shall be required to disclose, permit the inspection, examination or
making of extracts, or discussion of any document, information or matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to any Purchaser or the
Administrative Agent is then prohibited by law, rule, regulation, statute or
ordinance or any agreement binding on such Originator, Sanmina-SCI or any other
Subsidiary of Sanmina-SCI or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

 

5.6.          Notices.  Promptly give notice to the Administrative Agent, the
Collateral Agent and each Purchaser of:

 

(a)           the occurrence of any Incipient Termination Event or Termination
Event;

 

(b)           any (i) material default or event of default under any material
Contractual Obligation of any Originator or Servicer or (ii) material
litigation, investigation or proceeding that may exist at any time to which any
Originator or Servicer is a party or is subject that, in either case, if not
cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

 

(c)           any litigation or proceeding affecting any Originator or Servicer
(i) in which the amount involved is $15,000,000 or more and not covered by
insurance or (ii) that relates to any Transaction Document; and

 

(d)           any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

29

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 5.6 shall be accompanied by a statement of
a Responsible Officer of Sanmina-SCI setting forth details of the occurrence
referred to therein and stating what action the relevant Originator or Servicer
proposes to take with respect thereto.

 

5.7.          Use of Proceeds.  The proceeds of the sales of Scheduled
Receivables will be used for working capital and general corporate purposes.  No
part of the proceeds will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board
applicable to the Originators, including, without limitation, Regulations U and
X.

 

5.8.          Irrevocable Payment Instructions.  Deliver to each purchaser
designated as an Eligible Buyer in respect of a Scheduled Receivable the
Irrevocable Payment Instructions to make payment to (or to cause a letter of
credit to be paid to) the relevant Collection Account.  In the case of sales by
Sanmina-Mexico, the Irrevocable Payment Instructions also shall have been
delivered to each Eligible Buyer in the form of the Notification. 
Notwithstanding the foregoing, for a period of up to 90 days from the initial
Purchase Date hereunder payments may be made by Obligors under Scheduled
Receivables to accounts other than the Collection Accounts, and be promptly
transferred by the Servicers to the Collection Sub-Account (the “Ramp Up
Period”).

 

5.9.          Ownership.  In the case of Sanmina-SCI, retain, directly or
indirectly, voting control of the Originators.

 

5.10.        Further Assurances.  Execute and deliver, or cause to be executed
and delivered, such additional instruments, certificates or documents, and take
all such actions, as the Administrative Agent or the Collateral Agent may
reasonably request (i) to perfect or maintain the ownership interest of the
Purchasers in Scheduled Receivables and Liens for the benefit of the parties
named in the applicable Security Documents as beneficiaries thereof, including
assets that are required to become Collateral after the initial Purchase Date,
or (ii) otherwise to implement or effectuate the provisions of this Agreement
and the other Transaction Documents.

 

5.11.        Offices, Records, Books of Account.  Each Originator (i) shall keep
its principal place of business and chief executive office (as such terms are
defined in the UCC) and the office where it keeps its records concerning the
Scheduled Receivables at the address of such Originator set forth on
Schedule 3.15 or, upon at least 15 days’ prior written notice of a proposed
change to the Administrative Agent, at any other locations, so long as, prior to
making such a change, such Originator shall have taken all actions in any
applicable jurisdiction that may be requested by the Administrative Agent in
accordance with Section 3.14; and (ii) shall provide the Administrative Agent
with at least 15 days’ written notice prior to making any change in such
Originator’s name or making any other change in the Originator’s identity or
corporate structure which could render any UCC Financing Statement theretofore
filed with respect to such Person by any other Person (including, if applicable,
any UCC Financing Statements filed in connection with this Agreement) “seriously
misleading” as such term is used in the UCC, so long as, prior to making any
such change, the Originator shall have taken all actions in any applicable
jurisdiction that may be requested by the Administrative Agent in accordance
with Section 3.14.  Each Originator also will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Scheduled Receivables and related Contracts in the event of
the destruction of the originals thereof) and keep and maintain all documents,
books,

 

30

--------------------------------------------------------------------------------


 

records, computer tapes and disks and other information reasonably necessary or
advisable for the collection of all Scheduled Receivables, including records
adequate to permit the daily identification of each Scheduled Receivable and all
Collections of and adjustments to each existing Scheduled Receivable.  Each
Originator and the Servicers agree to indicate, or cause to be indicated, on the
computer files containing a master database of Scheduled Receivables a notation
that all Scheduled Receivables included in such list or print out have been sold
to the Purchasers in accordance with this Agreement, and to deliver to the
Administrative Agent computer files, microfiche lists or typed or printed lists
containing true and complete lists of all such Scheduled Receivables, identified
by Obligor from time to time promptly upon request of the Administrative Agent.

 

5.12.        Sales, Liens, Etc.  No Originator shall sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Lien or adverse claim upon or with respect to, any or all of its right, title or
interest in, to or under the Scheduled Receivables or upon or with respect to
any account to which any Collections of Scheduled Receivables are deposited, or
assign any right to receive income in respect of any items contemplated by this
Section (except as required by this Agreement).

 

5.13.        Extension or Amendment of Receivables; Changes to Contract.  Except
as expressly provided by this Agreement, no Originator shall adjust the
outstanding principal balance of, or otherwise modify the terms of, any of the
Scheduled Receivables, or amend, modify or waive any term or condition of any
related Contract; provided, that, notwithstanding any other provision of this
Agreement, an Originator (x) may extend the Scheduled Due Date of any Scheduled
Receivable, but in no event to a date later than the last day of the Yield
Period for such Scheduled Receivable, unless such Originator repurchases such
Scheduled Receivable in full on the original Distribution Date therefor; and (y)
may grant a Dilution in respect of a Scheduled Receivable, so long as the amount
of any such Dilution is paid in full by the Servicers no later than the last day
of the Yield Period for such Scheduled Receivable.  The Originators shall
provide the Administrative Agent with prompt notice of any material
modifications to the supply agreements that were in place with an Eligible Buyer
at the date it became an Eligible Buyer.

 

5.14.        Status of Scheduled Receivables.  In the event that any third party
and any Originator enter into negotiations or discussions concerning the
provision of financing (whether in the form of a loan, purchase or otherwise)
with respect to any Scheduled Receivable, such Originator shall inform such
third party that the Originator has sold an undivided percentage ownership
interest in such Scheduled Receivables to the Purchasers.

 

5.15.        Account Generation and Servicing Practices.  No Originator shall
make any change or modification (or permit any change or modification to be
made) in any material respect to the manner in which it generates and services
Receivables from the manner in which such Originator generated and serviced
Receivables prior to the date hereof, except (i) if such changes or
modifications are necessary under any Requirement of Law, or (ii) if such
changes or modifications would not have a Material Adverse Effect with respect
to the Purchasers or the Administrative Agent and any such change shall be
promptly notified by the affected Originator to the Administrative Agent.

 

31

--------------------------------------------------------------------------------


 

5.16.        Inconsistent Instructions.  Following the Ramp-Up Period, no
Originator shall give any Eligible Buyer any instructions contrary to or
inconsistent with the provisions contained in the Irrevocable Payment
Instruction with respect to payments of Scheduled Receivables.

 

5.17.        Designation of New Eligible Buyers and New Originators.  (a) If the
Servicers wish to designate a Contingent Eligible Buyer as an Eligible Buyer (a
“New Eligible Buyer”), they shall first notify the Administrative Agent of the
designation of such customer as a New Eligible Buyer.  Subject to (i) the prior
written consent of the Required Purchasers to the addition of such New Eligible
Buyer, (ii) determination of the applicable Obligor Limits for such New Eligible
Buyer by Required Purchasers, (iii)  compliance with the requirements for
perfection of the ownership and security interest in the Receivables arising
from sales to such Eligible Buyer, and bring-down legal opinions, in each case
in form and substance satisfactory to the Administrative Agent and the
Purchasers, and (iv) fulfillment by each Purchaser of the procedures specified
in Section 5.17(b), such customer shall be deemed to be an Eligible Buyer for
all purposes of this Agreement and the other Transaction Documents.  The
Servicers shall use their reasonable commercial efforts, consistent with their
obligations of confidentiality, to provide such information concerning the New
Eligible Buyers and their contractual relations with the relevant Originator as
the Administrative Agent may reasonably request.

 

(b)           In connection with their designation of a Contingent Eligible
Buyer as a New Eligible Buyer hereunder, the Servicers shall request an increase
in the Purchasers’ Investment Limits to (i) by up to $100,000,000 in the case of
the addition of [***] and (ii) by up to $200,000,000 in the case of the addition
of the remaining Contingent Eligible Buyers.  At the time of sending such
request, the Servicers (in consultation with the Administrative Agent) shall
specify the time period within which each Purchaser is requested to respond
(which shall in no event be less than 15 Business Days from the date of delivery
of such request to the Purchasers).  Each Purchaser shall determine, in its sole
discretion, whether it will increase its Purchaser’s Investment Limits, and
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Purchaser’s Investment Limits, it being understood that
each Purchaser must agree to increase its commitment by its pro rata share of
such requested increase for the increase to take effect with respect to such
Purchaser; provided, however, that if any Purchaser declines to increase its
commitment accordingly, the other Purchasers may agree to assume such commitment
in whole but not in part.   Any Purchaser not responding within such time period
shall be deemed to have declined to increase its Purchaser’s Investment Limits.

 

(c)           If the Purchasers agree to increase the Purchasers’ Investment
Limits in accordance with this Section, the Administrative Agent and the
Servicers shall determine the effective date of such increase (an “Increase
Effective Date”) and promptly notify the Purchasers thereof.  As a condition
precedent to such increase, each Obligor shall deliver to the Administrative
Agent a certificate (i) certifying that before and after giving effect to such
increase, the representations and warranties contained in Article 3 are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date and except
that this clause (i) shall be deemed to refer to the last day of the most recent
fiscal quarter and year for which financial statements have been made available
in respect of the representations and warranties made in Sections 3.1 and 3.2,
and (ii) no Termination Event or

 

32

--------------------------------------------------------------------------------


 

Incipient Termination Event exists.  The Administrative Agent shall distribute
an amended Schedule 1.1A (which shall be deemed incorporated into this
Agreement) to reflect the changes therein resulting from such increase.

 

(d)           If the Servicers wish to designate a Group Member as an
“Originator” hereunder (a “New Originator”), they shall first notify the
Administrative Agent of the designation of such Group Member as a New
Originator.  Subject to (i) the prior written consent of the Required Purchasers
to the addition of such New Originator, (ii) compliance with the requirements
for perfection of the ownership and security interest in the Receivables arising
from sales by such New Originator, and legal opinions, certifications and
documentation, in each case in form and substance satisfactory to the
Administrative Agent and the Purchasers, and (iii) execution and delivery by
such New Originator of an accession agreement in form and substance satisfactory
to the Administrative Agent and the Purchasers, such Group Member shall be
deemed to be an Originator for all purposes of this Agreement and the other
Transaction Documents.

 

SECTION 6.  SERVICER OBLIGATIONS

 

6.1.          Appointment of Servicer.  Each of Sanmina-SCI and Sanmina United
Kingdom is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof.  Each of Sanmina-SCI
and Sanmina United Kingdom acknowledges that the Administrative Agent and the
Purchasers have relied on their agreement to act as the Servicers hereunder in
making their decision to execute and deliver this Agreement.  Accordingly,
neither Sanmina-SCI nor Sanmina United Kingdom shall voluntarily resign as a
Servicer hereunder.  In the event that a Termination Event has occurred and is
continuing, the Administrative Agent may designate as Servicer any Person
(including the Collateral Agent) to succeed Sanmina-SCI and Sanmina United
Kingdom as Servicer.  The Servicers shall not be entitled to receive any fee for
the performance of their servicing duties hereunder.

 

6.2.          Duties of Servicers.  The Servicers shall take or cause to be
taken all action as may be necessary or advisable to collect each Scheduled
Receivable from time to time, all in accordance with this Agreement and all
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with its standard credit and collection policies; provided,
however, that the Servicers may not extend the Scheduled Due Date of any
Scheduled Receivable without the prior written consent of the Administrative
Agent except as otherwise permitted by Section 5.13 hereof.  The Originators
shall deliver to the Servicers and the Servicers shall hold for the benefit of
the Purchasers in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to such Scheduled
Receivables.  Notwithstanding anything to the contrary contained herein, the
Administrative Agent, with the consent of or at the direction of the Required
Purchasers, may direct the Servicers to commence or settle any legal action to
enforce collection of any Scheduled Receivable; provided, however, that the
Servicers may decline to bring such legal action if within two days from such
request they repurchase such Scheduled Receivable at its full face amount from
the Purchasers.

 

6.3.          Reporting Requirements.  (a) On each date that the Servicers
instruct the Administrative Agent to apply proceeds held in the Collection
Sub-Account after the initial Purchase Date, the Servicers shall provide the
Administrative Agent and the Collateral Agent

 

33

--------------------------------------------------------------------------------


 

with a status report (the “Servicers’ Report”) by telecopier in respect of the
Collections of Scheduled Receivables, such Servicers’ Report to be substantially
in the form of Exhibit K hereto.  If an Investment with respect to an undivided
ownership interest purchased by the Purchasers remains outstanding on the last
day of the Yield Period therefor, then the Servicers shall provide to the
Administrative Agent in such report, in form and substance satisfactory to the
Administrative Agent, detailed information with respect to the related Scheduled
Receivables (including with respect to collection efforts relating thereto) as
set forth in the form of Servicers’ Report and as otherwise requested by the
Administrative Agent. The Servicers shall render all assistance reasonably
requested by the Administrative Agent in respect of collecting a Defaulted
Receivable.

 

(b)           The Servicers shall provide to the Administrative Agent as soon as
possible and in any event within five Business Days after the occurrence of a
Termination Event or Incipient Termination Event, a statement of a Responsible
Officer of Sanmina-SCI setting forth details of such Termination Event or
Incipient Termination Event and the action that the Servicers and the
Originators have taken and propose to take with respect thereto.

 

(c)           The Servicers shall provide to the Administrative Agent such other
information respecting Scheduled Receivables or the condition or operations,
financial or otherwise, of the Originators or any of their Affiliates, as the
Administrative Agent may from time to time reasonably request (including
listings identifying the outstanding balance of each Scheduled Receivable).

 

6.4.          Deposit Requirements.  The Servicers shall promptly, but in any
event not later than two Business Days after receipt, transfer, or cause the
Originators to transfer, Collections from the Collection Accounts to the
Collection Sub-Account and deposit such Collections in Dollars in the Collection
Sub-Account.

 

SECTION 7.  TERMINATION EVENTS AND REMEDIES

 

If any of the following events shall occur and be continuing:

 

(a)           the Originators or the Servicers shall fail to pay or deposit any
amount when due in accordance with the terms hereof, including the failure at
the end of the Ramp-Up Period to cause payments under Scheduled Receivables to
be made directly to the Collection Accounts; or

 

(b)           any representation or warranty made or deemed made by any
Originator or the Servicers herein or in any other Transaction Document or that
is contained in any certificate, document or financial or other statement
furnished by it at any time under or in connection with this Agreement or any
such other Transaction Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or

 

(c)           any Originator or the Servicers shall default in the observance or
performance of any agreement contained in Section 5.3(a)(i), Section 5.6(a),
Section 5.7, Section 5.8, Section 5.9, Section 5.10, Section 5.12, Section 5.13
or Section 5.16 of this Agreement or the Servicers shall default in the
observance or performance of any agreement contained in Section 6 of this
Agreement;

 

34

--------------------------------------------------------------------------------


 

(d)           any Originator or the Servicers shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Transaction Document (other than as provided in paragraphs (a) through (c) of
this Section 7), and such default shall continue unremedied for a period of 30
days after notice to the Servicers from the Administrative Agent, the Collateral
Agent or the Required Purchasers; or

 

(e)           any Originator or the Servicers shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation constituting Indebtedness) on the scheduled or original due
date with respect thereto and such default continues beyond any applicable grace
period; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, however, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
a Termination Event unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $45,000,000;
or

 

(f)            (i) any Originator or the Servicers shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction relating to bankruptcy, concurso mercantil, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, concurso mercantil, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Originator or the Servicers shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any
Originator or the Servicers any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or (iii) there shall be
commenced against any Originator or the Servicers any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 90 days from the entry
thereof; or (iv) any Originator or the Servicers shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Originator or the Servicers shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

 

(g)           one or more judgments or decrees shall be entered against any
Originator or the Servicers involving in the aggregate a liability (not paid or
fully covered by insurance as to

 

35

--------------------------------------------------------------------------------


 

which the relevant insurance company has acknowledged coverage) of $5,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof or

 

(h)           An Event of Default occurs under Section 8.1(j) of the Citibank
Credit Agreement, without giving effect to any termination of such agreement; or

 

(i)            (i)  any of the Transaction Documents shall cease, for any
reason, to be in full force and effect (other than in accordance with its terms
or as agreed to by the Administrative Agent), or any Originator or a Servicer
shall so assert, or (ii) any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

 

(j)            any Governmental Authority shall condemn, nationalize, seize or
otherwise expropriate any substantial portion of the assets or the Capital Stock
or other equity interests of Sanmina-SCI or any Originator or take any similar
action by way of introduction of legislation or otherwise, and such action shall
materially affect the ability of Sanmina-SCI to perform its obligations under
any Transaction Document; or

 

(k)           a Change of Control shall occur;

 

then, and in any such event, (A) if such event is a Termination Event specified
in clause (i) or (ii) of paragraph (f) above or clause (i) of paragraph
(i) above, automatically the Purchaser’s Investment Limits shall immediately be
reduced to zero and terminate, (B) if such event is any other Termination Event,
with the consent of the Required Purchasers, the Administrative Agent may, or
upon the request of the Required Purchasers, the Administrative Agent shall, by
notice to the Servicers, declare the Purchaser’s Investment Limits to be reduced
to zero and terminated forthwith and (C) in either event, the Collateral Agent
may exercise all rights and remedies available to it under this Agreement, the
Security Documents or at law, including, without limitation, the application of
funds in the Collection Accounts and the Collection Sub-Account to pay any
obligations of the Originators or the Servicers hereunder and under the other
Transaction Documents.

 

SECTION 8.  THE ADMINISTRATIVE AGENT

 

8.1.          Appointment.  Each Purchaser hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Purchaser under this
Agreement and the other Transaction Documents, and each such Purchaser
irrevocably authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and the other Transaction
Documents to which it is a party or by which it is bound and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Transaction Documents,
together with such other powers as are reasonably incidental thereto, including,
without limitation, (a) receiving all applicable notices referred to in this
Agreement or in the other Transaction Documents on behalf of such Purchaser,
(b) giving all applicable notices referred to in this Agreement or the other
Transaction Documents to or on behalf of such Purchaser, (c) maintaining the
Register pursuant to Sections 2.11 and 9.6 and (d) receiving payments and
deposits (under Section 2.3 or otherwise) from the

 

36

--------------------------------------------------------------------------------


 

Originators and the Servicers, and giving release and acquittance therefor in
accordance with the terms of this Agreement.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Transaction Documents, or any fiduciary relationship with any
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Transaction Document or otherwise exist against the Administrative Agent.  The
provisions of this Section 8 are solely for the benefit of the Administrative
Agent and its officers, directors, employees, agents, attorneys-in-fact and
affiliates, and no other Person shall have any rights as a third party
beneficiary of any of the provisions hereof.  The Administrative Agent shall
perform its obligations hereunder with reasonable care, using a degree of skill
and attention no less than that which the Administrative Agent (i) exercises
with respect to comparable duties that it performs when holding comparable
assets for itself and (ii) exercises with respect to comparable administrative
duties that it performs for comparable assets for others, and in a manner
consistent with the standard of care exercised by similar administrators
relating to the duties to be performed hereunder.  The Administrative Agent
shall have no obligations, duties or responsibilities except for those set forth
in this Agreement.

 

8.2.          Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Transaction Documents by or
through agents, custodians, nominees or attorneys-in-fact and shall be entitled
to rely upon, and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with, advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, custodians, nominees
or attorneys-in -fact selected by it with reasonable care.

 

8.3.          Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other
Transaction Document (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have proximately resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any Person (including
without limitation any of the Purchasers) for (A) any recitals, statements,
representations or warranties made by any Person (other than an Agent or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates) contained in this Agreement or any other Transaction Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Transaction Document, (B) the value, validity, effectiveness, genuineness,
collectability, enforceability or sufficiency of this Agreement or any other
Transaction Document, (C) any Liens or guarantees (including without limitation
pursuant to any Guarantee Obligation) granted by, or purported to be granted by,
any of the Security Documents or otherwise, (D) ascertaining or inquiring as to
the existence or possible existence of any Termination Event, or (E) any failure
of any party hereto or thereto (other than the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates) to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions

 

37

--------------------------------------------------------------------------------


 

of, this Agreement or any other Transaction Document, to inspect the properties,
books or records of any Originator, or to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law. Anything in this Agreement to the contrary notwithstanding,
in no event shall the Administrative Agent be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Administrative Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

8.4.          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon (i) any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and (ii) advice and
statements of legal counsel (including, without limitation, counsel to any of
the Originators), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Purchased Interest as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Required Purchasers (or, if so specified by this Agreement, all Purchasers)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Purchasers against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Transaction Documents
in accordance with a request of the Required Purchasers (or, if so specified by
this Agreement, all Purchasers), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Purchasers and all
future holders of the Purchased Interests.

 

8.5.          Notice of Termination.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Incipient
Termination Event or Termination Event unless the Administrative Agent has
received notice from a Purchaser or an Originator referring to this Agreement,
describing such Incipient Termination Event or Termination Event and stating
that such notice is a “notice of termination.”  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Purchasers and the Collateral Agent.  The
Administrative Agent shall take such action with respect to such Incipient
Termination Event or Termination Event as shall be reasonably directed by the
Required Purchasers (or, if so specified by this Agreement, all Purchasers);
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Incipient Termination Event or Termination Event as they shall deem advisable in
the best interests of the Purchasers.

 

8.6.          Non-Reliance on Administrative Agent and Other Purchasers.  Each
Purchaser expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including, without

 

38

--------------------------------------------------------------------------------


 

limitation, any review of the affairs of an Originator or any affiliate of an
Originator, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Purchaser.  Each Purchaser represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Purchaser, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Originators and their affiliates and made
its own decision to make its purchases hereunder and enter into this Agreement
and the other Transaction Documents to which it is a party or by which it is
bound.  Each Purchaser also represents and covenants that it will, independently
and without reliance upon the Administrative Agent, any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates or any other
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Originators and their respective
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Purchasers by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Purchaser with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Originator or any affiliate of an Originator that may
come into the possession of the Administrative Agent, or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

8.7.          Indemnification.  The Purchasers agree to indemnify the
Administrative Agent in its capacity as such and/or its officers, directors,
employees, agents, attorneys-in-fact or affiliates (to the extent not reimbursed
by the Originators and without limiting the obligation of the Originators to do
so), ratably according to their respective Purchaser’s Investment Percentages in
effect on the date on which indemnification is sought under this Section 8.7
(or, if indemnification is sought after the date upon which the Purchaser’s
Investment Limits shall have terminated and the Purchased Interests shall have
been paid in full, ratably in accordance with such Purchaser’s Investment
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever (including without
limitation attorneys’ fees and disbursements) that may at any time be imposed
on, incurred by or asserted against the Administrative Agent and/or its
officers, directors, employees, agents, attorneys-in-fact or affiliates in any
way relating to or arising out of, the Purchaser’s Investment Limits, this
Agreement, any of the other Transaction Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent and/or its
officers, directors, employees, agents, attorneys-in-fact or affiliates under or
in connection with any of the foregoing; provided, that no Purchaser shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s and/or its officers, directors,
employees, agents, attorneys-in-fact or affiliates gross negligence or willful
misconduct.  If any indemnity furnished to the Administrative Agent for any
purpose shall, in its opinion, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against

 

39

--------------------------------------------------------------------------------


 

until such additional indemnity is furnished.  None of the provisions of this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise to incur any liability, financial or otherwise, in the performance
of any of its duties hereunder or under any Transaction Document, or in the
exercise of any of its rights or powers hereunder or thereunder, if it shall
have reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not assured to it.  In the
case of any investigation, litigation or proceeding giving rise to any
indemnification under this Section 8.7, this Section 8.7 applies whether any
such investigation, litigation or proceeding is brought by the Administrative
Agent, any Purchaser or a third party.  The agreements in this Section 8.7 shall
survive the payment of all amounts payable hereunder.

 

8.8.          Agent in Its Individual Capacity.  The Administrative Agent and
its affiliates may make loans to, accept deposits from, act as trustee under
indentures of, accept investment banking engagements from, and generally engage
in any kind of business with any Originator as though such Agent were not an
Agent and without any duty to account therefor to any other Person.  With
respect to its Purchased Interests, the Administrative Agent shall have the same
rights and powers under this Agreement and the other Transaction Documents as
any Purchaser and may exercise the same as though it were not an Agent, and the
terms “Purchaser” and “Purchasers” shall include the Administrative Agent in its
individual capacity.

 

8.9.          Successor Administrative Agent.  The Administrative Agent may
resign as Agent upon 30 days’ written notice to the Purchasers and the
Servicer.  If the Administrative Agent shall resign as Agent under this
Agreement and the other Transaction Documents, then the Required Purchasers
shall appoint from among the Purchasers a successor agent for the Purchasers,
which successor agent shall (unless a Termination Event under Section 7(a) or
Section 7(f) shall have occurred and be continuing, in which instance any such
appointment shall be immediately effective and shall not require any prior
notice to or approval of the Servicer or any other Person) be subject to
approval by the Servicer (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent under this Agreement and the Transaction
Documents (including without limitation the Security Documents), and the
resigning Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the Transaction Documents (including
without limitation the Security Documents), and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Agent, any of the parties to this Agreement or
any Transaction Document, or any holders of the Purchased Interests.  If no
successor agent has accepted appointment as Administrative Agent by the date
that is 20 days following a resigning Agent’s notice of resignation, the
resigning Agent’s resignation shall nevertheless thereupon become effective, and
the Purchasers shall assume and perform all of the duties of such Agent
hereunder until such time, if any, as the Required Purchasers appoint a
successor agent as provided for above.  After any resigning Administrative
Agent’s resignation as Agent, the provisions of this Section 8 shall continue to
apply to it with respect to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Transaction
Documents, including, without limitation, the liability of each such Agent under
Section 8.3 for (and the exclusion from any liability of any Purchaser to
indemnify any such Agent under Section 8.7 in respect of) any such actions or
omissions that

 

40

--------------------------------------------------------------------------------


 

are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s gross negligence or willful
misconduct.

 

8.10.        Determination Pursuant to Security Documents.  In each circumstance
where, under any provision of a Security Document or this Agreement, the
Administrative Agent shall have the right to grant or withhold any consent,
exercise any remedy, make any determination or direct any action by the
Administrative Agent under such Security Document, the Administrative Agent
shall act in respect of such consent, exercise of remedies, determination or
action, as the case may be, only with the consent of and at the direction of the
Required Purchasers unless unanimity is required by the relevant agreement;
provided, however, that no such consent of the Required Purchasers shall be
required with respect to any consent, determination or other matter that is, in
the Administrative Agent’s reasonable judgment, ministerial or administrative in
nature or provided for in this Agreement, and provided that the Administrative
Agent is hereby authorized on behalf of all of the Purchasers, without the
necessity of any further consent from any Purchaser, from time to time prior to
a Termination Event, to release portions of the Collateral from the security
interests and Liens imposed by the Security Documents in connection with any
dispositions of such portions of the Collateral permitted by the terms of this
Agreement or the Security Documents or as may be required by law. In each
circumstance where any consent of or direction from the Required Purchasers is
required, the Administrative Agent shall send to the Purchasers a notice setting
forth a description in reasonable detail of the matter as to which consent or
direction is requested and the Administrative Agent’s proposed course of action
with respect thereto.

 

8.11.        Merger of the Administrative Agent.  Any Person into which the
Administrative Agent may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Administrative Agent shall be a party, or any Person
succeeding to the business of the Administrative Agent shall be the successor
hereunder and under the Transaction Documents of the Administrative Agent,
without the execution or filing of any paper with any party hereto or thereto or
any further act on the part of any of the parties hereto or thereto except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein or in any Transaction Document to the contrary
notwithstanding.

 

SECTION 9.  MISCELLANEOUS

 

9.1.          Amendments and Waivers.  Neither this Agreement, any other
Transaction Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 9.1.  The Required Purchasers and each Servicer and Originator party to
the relevant Transaction Document may, or, with the written consent of the
Required Purchasers, the Administrative Agent or the Collateral Agent, as the
case may be, and each Servicer and Originator party to the relevant Transaction
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Transaction Documents or any Scheduled
Receivables for the purpose of adding any provisions to this Agreement or the
other Transaction Documents or any Scheduled Receivables or changing in any
manner the rights of the Purchasers or of the Originators or the Obligors
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Purchasers, the Administrative Agent or the Collateral Agent, as the
case may be, may specify in such

 

41

--------------------------------------------------------------------------------


 

instrument, any of the requirements of this Agreement or the other Transaction
Documents or any Incipient Termination Event or Termination Event and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the face amount or extend the
Scheduled Due Date of any Scheduled Receivable, reduce the stated rate or amount
of any interest, Interest or fee payable hereunder or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Purchaser’s Investment Limit, in each case without the written consent of
each Purchaser directly affected thereby; (ii) eliminate or reduce the voting
rights of any Purchaser under this Section 9.1 without the written consent of
such Purchaser; (iii) (A) reduce any percentage specified in the definition of
Required Purchasers, (B) consent to the assignment or transfer by any Originator
of any of its rights and obligations under this Agreement and the other
Transaction Documents, (C) release any Obligor or any Collateral (except as
otherwise expressly permitted hereunder without such consent), or (D) amend or
modify the definition of “Obligations”, “Scheduled Receivable”, “Receivable” or
“Eligible Receivable” or Sections 2.3, 2.6(a) or (b), 2.9, 5.13 or 9.7 in this
Agreement or “Secured Parties” in the Collateral Assignment Agreement, or amend,
modify or waive Section 9, in each case without the written consent of all
Purchasers; or (iv) amend, modify or waive any provision of Section 8 without
the written consent of the Administrative Agent.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the
Purchasers and shall be binding upon the Originators, the Purchasers, the
Administrative Agent, the Collateral Agent and all future holders of the
Purchased Interests.  In the case of any waiver, the Originators, the
Purchasers, the Administrative Agent and the Collateral Agent shall be restored
to their former position and rights hereunder and under the other Transaction
Documents, and any Incipient Termination Event or Termination Event waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Incipient Termination Event or Termination Event, or impair
any right consequent thereon.

 

9.2.          Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made (i) if by hand, when delivered, (ii) if by air
courier service, when delivered, or (iii) if by telecopy, when received by the
addressee, addressed as follows in the case of the Servicers and the other
Originators, the Administrative Agent and the Collateral Agent, and as set forth
in an administrative questionnaire delivered to the Administrative Agent in the
case of the Purchasers, or to such other address as may be hereafter notified by
the respective parties hereto:

 

Servicers
(for themselves and for
each Originator):

 

7 West Nile Street
Glasgow, Scotland G12PR
Attention: Treasury Manager
Telecopy: 44-141-245-2882

 

 

 

 

 

With a copy to:

 

 

 

 

 

2300 Highway 79 South
P.O. Box 1900
Guntersville, AL 35976
Attention: Accounts Receivable Manager

 

42

--------------------------------------------------------------------------------


 

 

 

Telecopy: (256) 505-4414

With a copy to:

 

 

 

 

 

Sanmina-SCI Corporation
2700 North First Street
San Jose, CA 95134
Attention: Treasurer
Telecopy: (408) 964-3644
Telephone: (408) 964-3500
Website: www.sanmina-sci.com

 

 

 

Administrative Agent:

 

Deutsche Bank AG New York
60 Wall Street
New York, New York 10005
Attention: Carl Carrier/Nancy Adamo
Telecopy: 212-797-0473
Telephone: 212-250-9368/9069

 

 

 

 

 

With a copy to:

 

 

 

 

 

Deutsche Bank Trust Company Americas
90 Hudson Street
Jersey City, NJ 07302
Attention: John Quinn
Telecopy: 201-593-2310
Telephone: 201-593-2177

 

 

 

Collateral Agent:

 

Deutsche Bank Trust Company Americas
Corporate Trust & Agency Services
60 Wall Street
MS NYC60-2606
New York, New York 10005
Telecopy: 212-797-8606
Telephone: 212-250-4772

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Collateral Agent or the Purchasers shall not be effective until received.

 

9.3.          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Originators, the Administrative Agent,
the Collateral Agent or any Purchaser, any right, remedy, power or privilege
hereunder or under the other Transaction Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the

 

43

--------------------------------------------------------------------------------


 

exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

9.4.          Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Transaction Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the purchases hereunder.

 

9.5.          Payment of Expenses and Taxes.  (a) Except to the extent limited
by other provisions of this Agreement or the other Transaction Documents, or any
other documents prepared in connection therewith, the Originators jointly and
severally agree (i) to pay or reimburse the Administrative Agent and the
Collateral Agent for all their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Transaction Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable and documented fees and disbursements of counsel to the
Administrative Agent and the Collateral Agent, with statements with respect to
the foregoing to be submitted to the Servicers prior to the initial Purchase
Date (in the case of amounts to be paid on the initial Purchase Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate; (ii) to pay or reimburse each
Purchaser, the Administrative Agent and the Collateral Agent for all their
reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other
Transaction Documents and any such other documents, including, without
limitation, the reasonable and documented fees and disbursements of counsel to
each Purchaser and of counsel to the Administrative Agent and to the Collateral
Agent; (iii) to pay, indemnify, and hold each Purchaser, the Administrative
Agent and the Collateral Agent harmless from, any and all documented recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other taxes, if any, that may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Transaction Documents and any such
other documents; and (iv) to indemnify and hold harmless each Indemnified Person
from and against any and all reasonable and documented Indemnified Amounts to
which any such Indemnified Person may become subject arising out of or in
connection with (1) the execution, delivery, enforcement, performance and
administration of this Agreement, the other Transaction Documents and any such
other documents, (2) the use of the proceeds of the Purchased Interests, and
(3) any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto, and
to reimburse each Indemnified Person upon demand for any reasonable legal or
other reasonable and documented expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses to the extent they are found by a
final, non-appealable judgment of a court to arise from the willful misconduct
or gross negligence of such Indemnified Person.  All amounts due under this
Section 9.5(a) shall be payable not later

 

44

--------------------------------------------------------------------------------


 

than 10 Business Days after written demand therefor.  Statements payable by an
Originator pursuant to this Section 9.5(a) shall be submitted to the address of
the Servicers set forth in Section 9.2, or to such other Person or address as
may be hereafter designated by the Servicers in a written notice to the
Administrative Agent.  The agreements in this Section 9.5(a) shall survive
payment of all amounts payable hereunder.  The Collateral Agent is intended to
be an express third party beneficiary of the indemnity undertaking provided
hereunder.

 

(b)           Each Indemnified Person under the provisions of
Section 9.5(a) will, upon the service of a summons or other initial legal
process upon it in any action or suit instituted against it or upon its receipt
of written notification of the commencement of any investigation or inquiry of,
or proceeding against, it in respect of which indemnity may be sought on account
of the provisions contained in Section 9.5(a), promptly give written notice (the
“Notice”) of such service or notification to the Servicers.  Notwithstanding the
foregoing, the omission so to notify the Servicers of any such service or
notification shall not relieve the Originators from any of the obligations under
Section 9.5(a) that the Originators may have to the indemnified person, except
to the extent the Originators have been materially prejudiced thereby.  The
Originators shall not be liable for any settlement of any such action, suit or
proceeding effected without their prior written consent (which consent shall not
unreasonably be withheld), but if settled with their prior written consent or if
there be a final judgment for the plaintiff in any such action, suit or
proceeding, the Originators agree to indemnify and hold harmless any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  The Originators shall not, without the prior written consent of the
Indemnified Person (which consent shall not unreasonably be withheld or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is a party or in respect of which
indemnity could have been sought under the preceding paragraph by such
Indemnified Person unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding.

 

9.6.          Successors and Assigns; Participations and Assignments. 
(a) Subject to the provisions of this Section 9.6, this Agreement shall be
binding upon and inure to the benefit of the Originators, the Servicers, the
Purchasers, the Lead Arranger, the Administrative Agent, the Collateral Agent,
all future holders of the Purchased Interests and their respective successors
and assigns, except that no Originator or the Servicers (in its capacity as
such) may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of each Purchaser.

 

(b)           Any Purchaser may, without the consent of the Servicers, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Purchased Interest owing to such Purchaser, any Purchaser’s Investment
Limits of such Purchaser or any other interest of such Purchaser hereunder and
under the other Transaction Documents.  In the event of any such sale by a
Purchaser of a participating interest to a Participant, such Purchaser’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance thereof, such Purchaser shall remain the holder of any such
Purchased Interest for all purposes under this Agreement and the other
Transaction Documents, and the Servicers, the Administrative Agent and the
Collateral Agent shall continue to deal solely and directly with such Purchaser
in connection with such Purchaser’s rights and obligations under this Agreement
and the other Transaction Documents.  In no event shall any Participant under
any such

 

45

--------------------------------------------------------------------------------


 

participation have any right to approve any amendment or waiver of any provision
of any Transaction Document, or any consent to any departure by any Originator
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of the Purchased Interests or any fees payable hereunder,
or postpone the Scheduled Due Date of the Purchased Interests, in each case to
the extent subject to such participation.  The Originators agree that each
Participant shall be entitled to the benefits of Sections 2.7, 2.8 and 2.9 with
respect to its participation in the Purchaser’s Investment Limits and the
Purchased Interests outstanding from time to time as if it was a Purchaser;
provided that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Purchaser would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Purchaser to such Participant had no such transfer occurred.

 

(c)           Any Purchaser (an “Assignor”) may, in accordance with applicable
law, at any time and from time to time assign to any Purchaser or any Purchaser
Affiliate or, with the prior written consent of the Servicers and the
Administrative Agent (which, in each case, shall not be unreasonably withheld or
delayed), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Transaction Documents pursuant to an Assignment and Acceptance,
executed by such Assignee, such Assignor and any other Person whose consent is
required pursuant to this paragraph, and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided that such Assignee of
a Purchaser’s Investment Limit to Sanmina Mexico represents for the benefit of
Sanmina Mexico to the effect set forth in Section 2.8(d); and provided further,
however, that unless otherwise agreed by the Servicers and the Administrative
Agent, no such assignment to an Assignee (other than any Purchaser or any
Purchaser Affiliate) shall be in an aggregate principal amount of less than
$5,000,000, in each case except in the case of an assignment of all of a
Purchaser’s interests under this Agreement or an assignment in connection with
the replacement of a Purchaser pursuant to Section 2.10.  For purposes of the
proviso contained in the preceding sentence, the amount described therein shall
be aggregated in respect of each Purchaser and its Purchaser Affiliates, if
any.  Upon such execution, delivery, acceptance and recording, from and after
the effective date determined pursuant to such Assignment and Acceptance, (x)
the Assignee thereunder shall be a party hereto and, to the extent provided in
such Assignment and Acceptance, have the rights and obligations of a Purchaser
hereunder with a Purchaser’s Investment Limits and/or Investment as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.7,
2.8, 2.9 and 9.5 for the period of time it was a Purchaser hereunder); provided
that no Assignee shall be entitled to receive any greater amount pursuant to
Section 2.7, 2.8 or 2.9 than the Assignor would have been entitled to receive in
respect of the portion of the rights and obligations assigned by such Assignor
to such Assignee had no such assignment occurred.  Notwithstanding any provision
of this Section 9.6, the consent of the Servicers shall not be required for any
assignment that occurs when a Termination Event shall have occurred and be
continuing (although in such event, the proviso in the immediately preceding
sentence shall continue in full force and effect).

 

(d)           The Administrative Agent shall, on behalf of the Servicers,
maintain at its address referred to in Section 9.2 a copy of each Assignment and
Acceptance delivered to it and a

 

46

--------------------------------------------------------------------------------


 

register (the “Register”) for the recordation of the names and addresses of the
Purchasers and the Purchaser’s Investment Limit of, and the amount of the
Purchased Interests owing to, each Purchaser from time to time.  The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Servicers, each Originator, the Administrative Agent, the Collateral Agent and
the Purchasers shall treat each Person whose name is recorded in the Register as
the owner of the Purchased Interests recorded therein for all purposes of this
Agreement.  Any assignment of any Purchased Interest, shall be effective only
upon appropriate entries with respect thereto being made in the Register.  The
Register shall be available for inspection by any Purchaser or Originator at any
reasonable time and from time to time upon reasonable prior notice.

 

(e)           Upon its receipt of an Assignment and Acceptance executed by an
Assignor, an Assignee and any other Person whose consent is required by
Section 9.6(c), together with payment to the Administrative Agent of a
registration and processing fee of $4,000 (which shall be the sole
responsibility of the Assignor or Assignee, as the case may be), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register on the
effective date determined pursuant thereto.

 

(f)            For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 9.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Purchaser to any Federal Reserve Bank in accordance with
applicable law.

 

9.7.          Adjustments; Set-off.  (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Purchaser, if any Purchaser (a “Benefitted Purchaser”) shall receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 7(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Purchaser, if any, in respect of the Obligations owing to such other
Purchaser, such Benefitted Purchaser shall purchase for cash from the other
Purchasers a participating interest in such portion of the Obligations owing to
each such other Purchaser, or shall provide such other Purchasers with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Purchaser to share the excess payment or benefits of such collateral ratably
with each of the Purchasers; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefitted
Purchaser, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

(b)           In addition to any rights and remedies of the Purchasers provided
by law, each Purchaser shall have the right, without prior notice to the
Originators, any such notice being expressly waived by the Originators to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Originators hereunder, to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Purchaser or any branch
or agency thereof to or for the credit or the account of the Originators, as the
case may be.  Each Purchaser agrees promptly to notify the Servicers and the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent after any such setoff and application made by such
Purchaser; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

9.8.          Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Servicer and the Administrative Agent.

 

9.9.          Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.10.        Integration.  This Agreement and the other Transaction Documents,
together with the Fee Letter, represent the entire agreement of the Originators,
the Servicers, the Administrative Agent, the Collateral Agent, the Lead Arranger
and the Purchasers with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Collateral Agent, the Lead Arranger or any Purchaser
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Transaction Documents.

 

9.11.        Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.12.        Submission To Jurisdiction; Waivers.

 

(a)           each party to this Agreement hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Transaction Documents
(except for the Mexican Deed of Assignment governed by the laws of Mexico) to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York sitting in the City of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;

 

(b)           each party to this Agreement consents that any such action or
proceeding may be brought in such courts and expressly and irrevocably waives
(i) any objection that it may now or hereafter have to the venue of any such
action, (ii) proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same and
(iii) any right to any other jurisdiction that may apply by virtue of its
present or future domicile, or for any other reason;

 

(c)           each Originator and Servicer hereby irrevocably and
unconditionally appoints CT Corporation (the “New York Process Agent”), with an
office on the date hereof at 811 Eighth Avenue, New York, New York 10008, as its
agent to receive on its behalf and on behalf of

 

48

--------------------------------------------------------------------------------


 

its property, service of copies of the summons and complaint and any other
process that may be served in any such action or proceeding in any such New York
State or U.S. federal court and agrees promptly to appoint a successor New York
Process Agent in New York City (which successor New York Process Agent shall
accept such appointment in writing prior to the termination, for any reason, of
the appointment of the initial New York Process Agent) and promptly to provide
written notice to the Administrative Agent of the appointment of such successor
New York Process Agent.  In any such action or proceeding in such New York State
or U.S. federal court sitting in New York City, such service may be made on the
Originators and the Servicers by delivering in person a copy of such process to
the Originators and the Servicers in care of the appropriate New York Process
Agent at such New York Process Agent’s address, and a copy of such process shall
be forwarded to the Originators and the Servicers at their respective addresses
or transmission numbers set forth in Section 9.2.  The Originators and the
Servicers hereby irrevocably and unconditionally authorize and direct such New
York Process Agent to accept such service on their behalf and promptly to
forward a copy of such service to each Originator and Servicer;

 

(d)           consents to service of process in the manner provided for notices
in Section 9.2 and agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 9.12 any special, exemplary, punitive or consequential damages.

 

9.13.        Waiver of Immunities.  To the extent that any Originator or
Servicer has or hereafter may acquire any immunity (sovereign or otherwise) from
any legal action, suit or proceeding, from jurisdiction of any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) with respect to itself or any of its property, each Originator and
Servicer hereby irrevocably waives and agrees not to plead or claim such
immunity in respect of its obligations under this Agreement and the other
Transaction Documents.  Each Originator and Servicer hereby agrees that the
waivers set forth in this Section 9.13 shall have the fullest extent permitted
under the U.S. Foreign Sovereign Immunities Act of 1976 and are intended to be
irrevocable and not subject to withdrawal for purposes of such Act.

 

9.14.        Judgment Currency.  The obligations of each Originator and Servicer
under this Agreement and each other Transaction Documents and the obligations to
make payments to the Administrative Agent, the Collateral Agent or any Purchaser
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than Dollars, be discharged only to the extent that on the Business Day
following receipt by such party of any sum adjudged to be so due in the judgment
currency, such party may in accordance with normal banking procedures purchase
Dollars with the judgment currency.  If the amount of Dollars so purchased is
less than the sum originally due to such party in Dollars, each Originator and
Servicer agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such party against such documented loss, and if the amount of
Dollars so purchased exceeds the sum originally due to any party to this
Agreement or any other Transaction Document, such party agrees to remit promptly
to the Servicers such excess.

 

49

--------------------------------------------------------------------------------


 

9.15.        Acknowledgements.  Each Originator and Servicer hereby acknowledges
that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Transaction Documents;

 

(b)           none of the Administrative Agent, the Collateral Agent or any
Purchaser has any fiduciary relationship with or duty to any Originator arising
out of or in connection with this Agreement or any of the other Transaction
Documents, and the relationship between Administrative Agent, the Collateral
Agent and Purchasers, on one hand, and the Originators and Servicers, on the
other hand, in connection herewith or therewith, is solely that of creditor and
debtor; and

 

(c)           no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Purchasers or among the Originators and the Purchasers.

 

9.16.        Grant of Security Interest.  To protect against the event that,
notwithstanding the intention of the parties that the sale and assignment of all
right, title and interest of the Originators in and to the Scheduled Receivables
pursuant to this Agreement constitute a true sale, a court were to hold that
such sale and assignment constitutes a secured financing arrangement rather than
a true sale, but without derogating from the foregoing intention of the parties,
each Originator hereby grants to the Collateral Agent for the benefit of the
Administrative Agent and the Purchasers as of the date of this Agreement a
security interest under Article 9 of the UCC in all of the right, title and
interest of the Originators in, to and under the Scheduled Receivables now
existing and hereafter created as collateral security for all of the Obligations
of the Originators under this Agreement and the other Transaction Documents, and
solely for such purpose (i) the Collateral Agent shall have all of the rights
and remedies of a secured party under the UCC, (ii) all of the provisions of
this Agreement shall be construed mutatis mutandis to grant such a security
interest, (iii) the Scheduled Receivables constitute either “accounts” or
“general intangibles” under the UCC and (iv) this Agreement shall constitute a
security agreement under New York law.

 

9.17.        WAIVERS OF JURY TRIAL.  THE ORIGINATORS, THE SERVICERS, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE PURCHASERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

9.18.        Confidentiality.  (a) Each Purchaser and the Administrative Agent
agrees (which agreement shall survive the termination of this Agreement) that
financial information, information from the Originators’ or Sanmina-SCI’s
respective books and records, information concerning the Originators’ or
Sanmina-SCI’s respective trade secrets and patents and any other information
received from the Originators or the Guarantor hereunder which at the time of
receipt is clearly labeled as confidential and subject to this Section 9.18
shall be treated as confidential by such Purchaser and the Administrative Agent,
and the Administrative Agent and

 

50

--------------------------------------------------------------------------------


 

each Purchaser agrees to use its reasonable best efforts to ensure that such
information is not published, disclosed or otherwise divulged to anyone other
than employees or officers of such Purchaser or the Administrative Agent or any
of their respective Affiliates that need to know and its counsel and agents;
provided it is understood that the foregoing shall not apply to:

 

(i)            disclosure made with the prior written authorization of the
Originators or the Guarantor;

 

(ii)           disclosure of information (other than that received from the
Originators or the Guarantor prior to or under this Agreement) already known by,
or in the possession of such Purchaser or the Administrative Agent without
restrictions on the disclosure thereof at the time such information is supplied
to such Purchaser or the Administrative Agent by the Originators or the
Guarantor hereunder;

 

(iii)          disclosure of information which is required by applicable law or
required by a Governmental Authority having supervisory authority over any party
hereto;

 

(iv)          disclosure of information limited to the minimum extent necessary
or advisable in connection with any suit, action or proceeding in connection
with the enforcement of rights hereunder or under any Transaction Document or in
connection with the transactions contemplated hereby or thereby;

 

(v)           disclosure to any bank (or other financial institution) which may
acquire a participation or other interest in the Scheduled Receivables or rights
of any Purchaser hereunder or under the other Transaction Documents; provided,
that such bank (or other financial institution) agrees to maintain any such
information to be received in accordance with the provisions of this
Section 9.18;

 

(vi)          disclosure by any party hereto to any other party hereto or their
counsel or accountants, provided, that such counsel or accountants agree to
maintain the confidentiality of such information in accordance with the
restrictions of this Section 9.18;

 

(vii)         disclosure by any party hereto to its Affiliates subject to the
confidentiality obligations of this Section; or

 

(viii)        disclosure of information that prior to such disclosure has become
public knowledge through no violation of this Agreement.

 

(b)           Each Originator and Servicer agrees to treat as confidential all
information supplied by Deutsche Bank AG to structure and arrange the facility
hereunder, and shall ensure that such information is not published, disclosed or
otherwise divulged to anyone other than employees or officers of the Originators
and the Servicers, that need to know and their counsel and agents; provided it
is understood that the foregoing shall not apply to:

 

(i)            disclosure made with the prior written authorization of Deutsche
Bank AG;

 

51

--------------------------------------------------------------------------------


 

(ii)           disclosure of information which is required by applicable law or
to a Governmental Authority having supervision over any party hereto;

 

(iii)          disclosure of any party hereto to any other party hereto or their
counsel or accountants, provided, that said counsel or accountants agree to
maintain the confidentiality of such information in accordance with the
restrictions of this Section 9.18;

 

(iv)          disclosure of information limited to the minimum extent necessary
or advisable in connection with any suit, action or proceeding in connection
with the enforcement of rights hereunder or under any Transaction Document or in
connection with the transactions contemplated hereby or thereby;

 

(v)           disclosure by any party hereto to its Affiliates subject to the
confidentiality obligations of this Section;  or

 

(vi)          disclosure of information that prior to such disclosure has become
public knowledge through no violation of this Agreement.

 

[The remainder of this page is intentionally left blank]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

SANMINA-SCI MAGYARORSZAG
ELEKTRONIKAI GYARTO KFT

 

 

 

 

 

By:

/s/ Walter Boileau

 

 

 

Name:

Walter Boileau

 

 

Title:

VP and Treasurer

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

SANMINA-SCI SYSTEMS DE MEXICO,
S.A. DE C.V.

 

 

 

 

 

 

By:

/s/ Walter Boileau

 

 

 

Name:

Walter Boileau

 

 

Title:

VP and Treasurer

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

SANMINA-SCI CORPORATION

 

 

 

 

 

 

By:

/s/ Walter Boileau

 

 

 

Name:

Walter Boileau

 

 

Title:

VP and Treasurer

 

 

 

 

 

 

SANMINA-SCI UK LTD.

 

 

 

 

 

By:

/s/ Walter Boileau

 

 

 

Name:

Walter Boileau

 

 

Title:

VP and Treasurer

 

53

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG NEW YORK, as Administrative Agent

 

 

 

 

 

 

By:

/s/ Nancy Adamo

 

 

 

Name:

Nancy Adamo

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Carl W. Carrier

 

 

 

Name:

Carl W. Carrier

 

 

Title:

Director

 

54

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG, NEW YORK
BRANCH

 

 

 

 

 

 

By:

/s/ Nancy Adamo

 

 

 

Name:

Nancy Adamo

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Carl W. Carrier

 

 

 

Name:

Carl W. Carrier

 

 

Title:

Director

 

55

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

PURCHASERS’ INVESTMENT LIMITS

 

Purchaser

 

Investment Limit

 

Percentage

 

 

 

 

 

 

 

Deutsche Bank AG

 

$

100,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 3.4

 

1.  Filings with the SEC required under applicable securities laws.

 

2.  Consents of Eligible Buyers that have been or will be obtained prior to the
sale of Scheduled Receivables in respect thereof.

 

--------------------------------------------------------------------------------


 

Schedule 3.14 to the Receivables Purchase Agreement

 

ACTIONS TO PERFECT OWNERSHIP AND SECURITY INTERESTS IN SCHEDULED RECEIVABLES AND
COLLATERAL

 

United States

 

A UCC-1 financing statement setting forth the applicable information regarding
Sanmina Hungary and Sanmina Mexico, as debtors, and the relevant Scheduled
Receivables, shall have been filed with the District of Columbia Recorder of
Deeds, Washington, D.C.  Sanmina Hungary and Sanmina Mexico have entered into an
agreement with the Collateral Agent giving the Collateral Agent “control” (as
such term is defined in Article 9 of the UCC) over the Collection Accounts.

 

Hungary

 

A Hungarian Receivables Transfer Agreement shall have been duly executed and
delivered in respect of the Scheduled Receivables to be sold on a Purchase Date.

 

Mexico

 

A Mexican Deed of Assignment shall have been duly executed and delivered as
notarial deed in Mexico in respect of the Scheduled Receivables to be sold on a
Purchase Date, and the Notification shall have been delivered to the relevant
Eligible Buyer before a notary public, who shall issue the corresponding acta
evidencing such delivery.

 

--------------------------------------------------------------------------------


 

Schedule 3.15

 

Principal Place of Business of the Originators:

 

Sanmina Hungary:
tH-2800 Tatabanya
Kota Jozsef u. hrsz
Tatabanya, Hungary 11809/4

 

Sanmina Mexico:
Carretera al Castillo
No. 2100 Int. 7-A
El Salto, Jalisco
Mexico 45680

 

--------------------------------------------------------------------------------

[***]  =  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------